UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 07-01-2012 – 06-30-2013 Item 1. Proxy Voting Record. VP Balanced ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label and Eliminate GMO Ingredients in Against Against Shareholder Products 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 9 Pro-rata Vesting of Equity Awards Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Director William L. Kimsey For For Management 2.2 Elect Director Robert I. Lipp For For Management 2.3 Elect Director Pierre Nanterme For For Management 2.4 Elect Director Gilles C. Pelisson For For Management 2.5 Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend 2010 Share Incentive Plan For Against Management 6 Authorize the Holding of the 2or For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock 9 Report on Lobbying Payments and Policy Against Against Shareholder ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philippe G. H. Capron For Against Management 1.2 Elect Director Jean-Yves Charlier For Against Management 1.3 Elect Director Robert J. Corti For For Management 1.4 Elect Director Frederic R. Crepin For Against Management 1.5 Elect Director Jean-Francois Dubos For Against Management 1.6 Elect Director Lucian Grainge For Against Management 1.7 Elect Director Brian G. Kelly For Against Management 1.8 Elect Director Robert A. Kotick For Against Management 1.9 Elect Director Robert J. Morgado For For Management 1.10 Elect Director Richard Sarnoff For For Management 1.11 Elect Director Regis Turrini For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management ACTUANT CORPORATION Ticker: ATU Security ID: 00508X203 Meeting Date: JAN 15, 2013 Meeting Type: Annual Record Date: NOV 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director Gustav H.P. Boel For For Management 1.4 Elect Director Thomas J. Fischer For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director R. Alan Hunter, Jr. For For Management 1.7 Elect Director Robert A. Peterson For For Management 1.8 Elect Director Holly A. Van Deursen For For Management 1.9 Elect Director Dennis K. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For For Management 1l Elect Director Robert Sedgewick For For Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul N. Clark For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Tadataka Yamada For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Ayer For For Management 1.2 Elect Director Patricia M. Bedient For For Management 1.3 Elect Director Marion C. Blakey For For Management 1.4 Elect Director Phyllis J. Campbell For For Management 1.5 Elect Director Jessie J. Knight, Jr. For For Management 1.6 Elect Director R. Marc Langland For For Management 1.7 Elect Director Dennis F. Madsen For For Management 1.8 Elect Director Byron I. Mallott For For Management 1.9 Elect Director J. Kenneth Thompson For For Management 1.10 Elect Director Bradley D. Tilden For For Management 1.11 Elect Director Eric K. Yeaman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG Ticker: AWH Security ID: H01531104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Barbara T. Alexander as Director For For Management 1.2 Elect Scott Hunter as Director For For Management 1.3 Elect Patrick de Saint-Aignan as For For Management Director 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Accept Consolidated Financial For For Management Statements and Statutory Reports 4 Approve Retention of Disposable Profits For For Management 5 Approve Dividends For For Management 6 Approve Reduction in Share Capital For For Management 7 Appoint Deloitte & Touche Ltd. as For For Management Independent Auditors and Deloitte AG as Statutory Auditors 8 Appoint PricewaterhouseCoopers AG as For For Management Special Auditor 9 Approve Discharge of Board and Senior For For Management Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Hanson For For Management 1.2 Elect Director Thomas R. Ketteler For For Management 1.3 Elect Director Cary D. McMillan For For Management 1.4 Elect Director David M. Sable For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Peter Chernin For For Management 1.5 Elect Director Anne Lauvergeon For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Daniel L. Vasella For For Management 1.12 Elect Director Robert D. Walter For For Management 1.13 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert H. Benmosche For For Management 1b Elect Director W. Don Cornwell For For Management 1c Elect Director John H. Fitzpatrick For For Management 1d Elect Director William G. Jurgensen For For Management 1e Elect Director Christopher S. Lynch For For Management 1f Elect Director Arthur C. Martinez For For Management 1g Elect Director George L. Miles, Jr. For For Management 1h Elect Director Henry S. Miller For For Management 1i Elect Director Robert S. Miller For For Management 1j Elect Director Suzanne Nora Johnson For For Management 1k Elect Director Ronald A. Rittenmeyer For For Management 1l Elect Director Douglas M. Steenland For For Management 1m Elect Director Theresa M. Stone For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management 6 Limit Total Number of Boards on Which Against Against Shareholder Company Directors May Serve AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management AMTRUST FINANCIAL SERVICES, INC. Ticker: AFSI Security ID: 032359309 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald T. DeCarlo For For Management 1.2 Elect Director Susan C. Fisch For For Management 1.3 Elect Director Abraham Gulkowitz For For Management 1.4 Elect Director George Karfunkel For For Management 1.5 Elect Director Michael Karfunkel For Withhold Management 1.6 Elect Director Jay J. Miller For For Management 1.7 Elect Director Barry D. Zyskind For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aart J. de Geus For For Management 1b Elect Director Stephen R. Forrest For For Management 1c Elect Director Thomas J. Iannotti For For Management 1d Elect Director Susan M. James For For Management 1e Elect Director Alexander A. Karsner For For Management 1f Elect Director Gerhard H. Parker For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Willem P. Roelandts For For Management 1i Elect Director James E. Rogers For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: NOV 01, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Mollie Hale Carter For For Management 1.4 Elect Director Terrell K. Crews For For Management 1.5 Elect Director Pierre Dufour For For Management 1.6 Elect Director Donald E. Felsinger For For Management 1.7 Elect Director Antonio Maciel For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Elaine D. Rosen For For Management 1b Elect Director Howard L. Carver For For Management 1c Elect Director Juan N. Cento For For Management 1d Elect Director Elyse Douglas For For Management 1e Elect Director Lawrence V. Jackson For For Management 1f Elect Director David B. Kelso For For Management 1g Elect Director Charles J. Koch For For Management 1h Elect Director Jean-Paul L. Montupet For For Management 1i Elect Director Robert B. Pollock For For Management 1j Elect Director Paul J. Reilly For For Management 1k Elect Director Robert W. Stein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder AXIS CAPITAL HOLDINGS LIMITED Ticker: AXS Security ID: G0692U109 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Geoffrey Bell as Director For For Management 1.2 Elect Albert A. Benchimol as Director For For Management 1.3 Elect Christopher V. Greetham as For For Management Director 1.4 Elect Maurice A. Keane as Director For For Management 1.5 Elect Henry B. Smith as Director For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche Ltd as For For Management Auditors BALLY TECHNOLOGIES, INC. Ticker: BYI Security ID: 05874B107 Meeting Date: DEC 04, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Andrew McKenna For For Management 1.2 Elect Director David Robbins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sharon L. Allen For For Management 1.2 Elect Director Susan S. Bies For For Management 1.3 Elect Director Jack O. Bovender, Jr. For For Management 1.4 Elect Director Frank P. Bramble, Sr. For For Management 1.5 Elect Director Arnold W. Donald For For Management 1.6 Elect Director Charles K. Gifford For For Management 1.7 Elect Director Charles O. Holliday, Jr. For For Management 1.8 Elect Director Linda P. Hudson For For Management 1.9 Elect Director Monica C. Lozano For For Management 1.10 Elect Director Thomas J. May For For Management 1.11 Elect Director Brian T. Moynihan For For Management 1.12 Elect Director Lionel L. Nowell, III For For Management 1.13 Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder 5 Adopt Proxy Access Right Against Against Shareholder 6 Amend Bylaw to Limit Multiple Board Against Against Shareholder Service 7 Report on Feasibility of Prohibiting Against Against Shareholder Political Contributions 8 Review Fair Housing and Fair Lending Against Against Shareholder Compliance BANK OF MONTREAL Ticker: BMO Security ID: 063671101 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Astley For For Management 1.2 Elect Director Janice M. Babiak For For Management 1.3 Elect Director Sophie Brochu For For Management 1.4 Elect Director George A. Cope For For Management 1.5 Elect Director William A. Downe For For Management 1.6 Elect Director Christine A. Edwards For For Management 1.7 Elect Director Ronald H. Farmer For For Management 1.8 Elect Director Eric R. La Fleche For For Management 1.9 Elect Director Bruce H. Mitchell For For Management 1.10 Elect Director Philip S. Orsino For For Management 1.11 Elect Director Martha C. Piper For For Management 1.12 Elect Director J. Robert S. Prichard For For Management 1.13 Elect Director Don M. Wilson III For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Executive For For Management Compensation Approach 4 SP 1: Increase Disclosure of Pension Against Against Shareholder Plans 5 SP 2: Adopt Policy for Equitable Against Against Shareholder Treatment under the Pension Plans 6 SP 3: Adopt Policy on Gender Equality Against Against Shareholder in Executive Positions 7 SP 4: Adopt an Internal Pay Ratio Against Against Shareholder 8 SP 5: Publish Summary of Annual Against Against Shareholder Meetings and Questions Raised at Meetings BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 23, 2013 Meeting Type: Special Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation of For For Management BB&T to Change the Payment Dates of its Preferred Stock Dividends to Conform with the Payment Date of its Common Stock Dividends and Conform Preferred Stock Record Dates 2 Adjourn Meeting For Against Management BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Allison, IV For For Management 1.2 Elect Director Jennifer S. Banner For For Management 1.3 Elect Director K. David Boyer, Jr. For For Management 1.4 Elect Director Anna R. Cablik For For Management 1.5 Elect Director Ronald E. Deal For For Management 1.6 Elect Director James A. Faulkner For For Management 1.7 Elect Director I. Patricia Henry For For Management 1.8 Elect Director John P. Howe, III For For Management 1.9 Elect Director Eric C. Kendrick For For Management 1.10 Elect Director Kelly S. King For For Management 1.11 Elect Director Louis B. Lynn For For Management 1.12 Elect Director Edward C. Milligan For Withhold Management 1.13 Elect Director Charles A. Patton For For Management 1.14 Elect Director Nido R. Qubein For For Management 1.15 Elect Director Tollie W. Rich, Jr. For For Management 1.16 Elect Director Thomas E. Skains For For Management 1.17 Elect Director Thomas N. Thompson For For Management 1.18 Elect Director Edwin H. Welch For For Management 1.19 Elect Director Stephen T. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures 5 Require a Majority Vote for the Against For Shareholder Election of Directors BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 04, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Donald R. Keough For For Management 1.10 Elect Director Thomas S. Murphy For For Management 1.11 Elect Director Ronald L. Olson For For Management 1.12 Elect Director Walter Scott, Jr. For For Management 1.13 Elect Director Meryl B. Witmer For For Management 2 Adopt Quantitative Goals for GHG and Against Against Shareholder Other Air Emissions BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jere A. Drummond For For Management 2 Elect Director John R. McKernan, Jr. For For Management 3 Elect Director Ernest J. Novak, Jr. For For Management 4 Elect Director James R. Verrier For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Shareholder BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Finocchio, Jr. For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director Maria M. Klawe For For Management 1.5 Elect Director John E. Major For For Management 1.6 Elect Director Scott A. McGregor For For Management 1.7 Elect Director William T. Morrow For For Management 1.8 Elect Director Henry Samueli For For Management 1.9 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy Bruner For For Management 1.2 Elect Director Lloyd A. Carney For For Management 1.3 Elect Director Renato DiPentima For For Management 1.4 Elect Director Alan Earhart For For Management 1.5 Elect Director John W. Gerdelman For For Management 1.6 Elect Director David L. House For For Management 1.7 Elect Director Glenn C. Jones For For Management 1.8 Elect Director L. William Krause For For Management 1.9 Elect Director Sanjay Vaswani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Omnibus For Against Management Stock Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management BUCKEYE TECHNOLOGIES INC. Ticker: BKI Security ID: 118255108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: SEP 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Red Cavaney For For Management 1.2 Elect Director John B. Crowe For For Management 1.3 Elect Director David B. Ferraro For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Amend Omnibus Stock Plan For Against Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CA, INC. Ticker: CA Security ID: 12673P105 Meeting Date: AUG 01, 2012 Meeting Type: Annual Record Date: JUN 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jens Alder For For Management 2 Elect Director Raymond J. Bromark For For Management 3 Elect Director Gary J. Fernandes For For Management 4 Elect Director Rohit Kapoor For For Management 5 Elect Director Kay Koplovitz For For Management 6 Elect Director Christopher B. Lofgren For For Management 7 Elect Director William E. McCracken For For Management 8 Elect Director Richard Sulpizio For For Management 9 Elect Director Laura S. Unger For For Management 10 Elect Director Arthur F. Weinbach For For Management 11 Elect Director Renato (Ron) Zambonini For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Outside Director Stock Awards For For Management in Lieu of Cash CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For For Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B.D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Bruce Hanks For For Management 1.2 Elect Director C. G. Melville, Jr. For For Management 1.3 Elect Director Fred R. Nichols For For Management 1.4 Elect Director William A. Owens For For Management 1.5 Elect Director Harvey P. Perry For For Management 1.6 Elect Director Glen F. Post, III For For Management 1.7 Elect Director Laurie A. Siegel For For Management 1.8 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4a Share Retention Policy Against Against Shareholder 4b Adopt Policy on Bonus Banking Against Against Shareholder 4c Proxy Access Against For Shareholder 4d Provide for Confidential Voting Against For Shareholder CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2a Elect Director Robert C. Arzbaecher For For Management 2b Elect Director Stephen J. Hagge For For Management 2c Elect Director Edward A. Schmitt For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity 7 Report on Political Contributions Against Against Shareholder 8 Report on Sustainability Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: DEC 18, 2012 Meeting Type: Special Record Date: NOV 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement between The For Against Management Shaw Group Inc. and Crystal Acquisition Subsidiary Inc. 2 Adjourn Meeting For Against Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda L. Adamany For For Management 1.2 Elect Director Kevin S. Crutchfield For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Randolph E. Gress For For Management 1.5 Elect Director Mitchell J. Krebs For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Change State of Incorporation [from For For Management Idaho to Delaware] COINSTAR, INC. Ticker: CSTR Security ID: 19259P300 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nora M. Denzel For For Management 1b Elect Director Ronald B. Woodard For For Management 2 Change Company Name For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 21, 2012 Meeting Type: Annual Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.G. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Ratification Of The Appointment Of For For Management Independent Auditor 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director James E. Copeland, Jr. For For Management 1d Elect Director Jody L. Freeman For For Management 1e Elect Director Gay Huey Evans For For Management 1f Elect Director Ryan M. Lance For For Management 1g Elect Director Mohd H. Marican For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry A. Fromberg For For Management 1.2 Elect Director Jeananne K. Hauswald For For Management 1.3 Elect Director Paul L. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 7 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder CRANE CO. Ticker: CR Security ID: 224399105 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard S. Forte For For Management 1.2 Elect Director Ellen McClain Haime For For Management 1.3 Elect Director Ronald C. Lindsay For For Management 1.4 Elect Director Jennifer M. Pollino For For Management 1.5 Elect Director James L.L. Tullis For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder DEAN FOODS COMPANY Ticker: DF Security ID: 242370104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregg L. Engles For For Management 1.2 Elect Director Tom C. Davis For For Management 1.3 Elect Director Jim L. Turner For For Management 1.4 Elect Director Robert T. Wiseman For For Management 2 Approve Reverse Stock Split For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Pro-rata Vesting of Equity Plans Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Adopt Policy to Require Suppliers to Against Against Shareholder Eliminate Cattle Dehorning 9 Require Independent Board Chairman Against Against Shareholder DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: MAY 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Breyer For For Management 2 Elect Director Donald J. Carty For For Management 3 Elect Director Janet F. Clark For For Management 4 Elect Director Laura Conigliaro For For Management 5 Elect Director Michael S. Dell For For Management 6 Elect Director Kenneth M. Duberstein For For Management 7 Elect Director William H. Gray, III For For Management 8 Elect Director Gerard J. Kleisterlee For For Management 9 Elect Director Klaus S. Luft For For Management 10 Elect Director Alex J. Mandl For For Management 11 Elect Director Shantanu Narayen For For Management 12 Elect Director H. Ross Perot, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director Cheryl E. Mayberry For For Management McKissack 1.4 Elect Director Don J. McGrath For For Management 1.5 Elect Director Neil J. Metviner For For Management 1.6 Elect Director Stephen P. Nachtsheim For For Management 1.7 Elect Director Mary Ann O'Dwyer For For Management 1.8 Elect Director Martyn R. Redgrave For For Management 1.9 Elect Director Lee J. Schram For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 18, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Frank R. Mori For For Management 1b Elect Director Reynie Rutledge For For Management 1c Elect Director J.C. Watts, Jr. For For Management 1d Elect Director Nick White For For Management 2 Ratify Auditors For For Management E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lamberto Andreotti For For Management 1b Elect Director Richard H. Brown For For Management 1c Elect Director Robert A. Brown For For Management 1d Elect Director Bertrand P. Collomb For For Management 1e Elect Director Curtis J. Crawford For For Management 1f Elect Director Alexander M. Cutler For For Management 1g Elect Director Eleuthere I. Du Pont For For Management 1h Elect Director Marillyn A. Hewson For For Management 1i Elect Director Lois D. Juliber For For Management 1j Elect Director Ellen J. Kullman For For Management 1k Elect Director Lee M. Thomas For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Genetically Engineered Seed Against Against Shareholder 7 Report on Pay Disparity Against Against Shareholder ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions ENERGIZER HOLDINGS, INC. Ticker: ENR Security ID: 29266R108 Meeting Date: JAN 28, 2013 Meeting Type: Annual Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Heinrich For For Management 1.2 Elect Director R. David Hoover For For Management 1.3 Elect Director John C. Hunter, III For For Management 1.4 Elect Director John E. Klein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ENERGY XXI (BERMUDA) LIMITED Ticker: 5E3B Security ID: G10082140 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Paul Davison as Director For For Management 1.2 Elect Hill Feinberg as Director For For Management 2 Approve UHY LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration EQUIFAX INC. Ticker: EFX Security ID: 294429105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Copeland, Jr. For For Management 1b Elect Director Robert D. Daleo For For Management 1c Elect Director Walter W. Driver, Jr. For For Management 1d Elect Director Mark L. Feidler For For Management 1e Elect Director L. Phillip Humann For For Management 1f Elect Director Siri S. Marshall For For Management 1g Elect Director John A. McKinley For For Management 1h Elect Director Richard F. Smith For For Management 1i Elect Director Mark B. Templeton For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 24, 2012 Meeting Type: Annual Record Date: JUL 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director John A. Edwardson For For Management 1.3 Elect Director Shirley Ann Jackson For For Management 1.4 Elect Director Steven R. Loranger For For Management 1.5 Elect Director Gary W. Loveman For For Management 1.6 Elect Director R. Brad Martin For For Management 1.7 Elect Director Joshua Cooper Ramo For For Management 1.8 Elect Director Susan C. Schwab For For Management 1.9 Elect Director Frederick W. Smith For For Management 1.10 Elect Director Joshua I. Smith For For Management 1.11 Elect Director David P. Steiner For For Management 1.12 Elect Director Paul S. Walsh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ken C. Hicks For For Management 1.2 Elect Director Guillermo G. Marmol For For Management 1.3 Elect Director Dona D. Young For For Management 1.4 Elect Director Maxine Clark For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: MAY 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director JeromeL. Davis For For Management 1.2 Elect Director R. Richard Fontaine For For Management 1.3 Elect Director Steven R. Koonin For For Management 1.4 Elect Director Stephanie M. Shern For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Omnibus Stock Plan For Against Management GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Dividends For For Management 4 Approve Discharge of Board and Senior For For Management Management 5.1 Elect Director Joseph J. Hartnett For For Management 5.2 Elect Director Thomas P. Poberezny For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Ernst and Young LLP as Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Transact Other Business (Voting) For Against Management GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary T. Barra For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director James S. Crown For For Management 1.4 Elect Director William P. Fricks For For Management 1.5 Elect Director Paul G. Kaminski For For Management 1.6 Elect Director John M. Keane For For Management 1.7 Elect Director Lester L. Lyles For For Management 1.8 Elect Director Phebe N. Novakovic For For Management 1.9 Elect Director William A. Osborn For For Management 1.10 Elect Director Robert Walmsley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Review and Assess Human Rights Policy Against For Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Ralph S. Larsen For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director James J. Mulva For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Cessation of All Stock Options and Against Against Shareholder Bonuses 21 Establish Term Limits for Directors Against Against Shareholder 22 Require Independent Board Chairman Against Against Shareholder 23 Provide Right to Act by Written Consent Against Against Shareholder 24 Stock Retention/Holding Period Against Against Shareholder 25 Require More Director Nominations Than Against Against Shareholder Open Seats GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder HANESBRANDS INC. Ticker: HBI Security ID: 410345102 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee A. Chaden For For Management 1.2 Elect Director Bobby J. Griffin For For Management 1.3 Elect Director James C. Johnson For For Management 1.4 Elect Director Jessica T. Mathews For For Management 1.5 Elect Director J. Patrick Mulcahy For For Management 1.6 Elect Director Ronald L. Nelson For For Management 1.7 Elect Director Richard A. Noll For For Management 1.8 Elect Director Andrew J. Schindler For For Management 1.9 Elect Director Ann E. Ziegler For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Frank J. Biondi, Jr. For For Management 1.4 Elect Director Kenneth A. Bronfin For For Management 1.5 Elect Director John M. Connors, Jr. For For Management 1.6 Elect Director Michael W. O. Garrett For For Management 1.7 Elect Director Lisa Gersh For For Management 1.8 Elect Director Brian D. Goldner For For Management 1.9 Elect Director Jack M. Greenberg For For Management 1.10 Elect Director Alan G. Hassenfeld For For Management 1.11 Elect Director Tracy A. Leinbach For For Management 1.12 Elect Director Edward M. Philip For For Management 1.13 Elect Director Alfred J. Verrecchia For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Require Suppliers to Publish Against Against Shareholder Sustainability Report HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Emmanuel T. Ballases For For Management 1.2 Elect Director Judy C. Bozeman For For Management 1.3 Elect Director Frank J. Bramanti For For Management 1.4 Elect Director Walter M. Duer For For Management 1.5 Elect Director James C. Flagg For For Management 1.6 Elect Director Thomas M. Hamilton For For Management 1.7 Elect Director Leslie S. Heisz For For Management 1.8 Elect Director John N. Molbeck, Jr. For For Management 1.9 Elect Director Robert A. Rosholt For For Management 1.10 Elect Director J. Mikesell Thomas For For Management 1.11 Elect Director Christopher J.B. For For Management Williams 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Omnibus Stock Plan For For Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Owen Kratz For For Management 1.2 Elect Director John V. Lovoi For For Management 1.3 Elect Director Jan Rask For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HILLSHIRE BRANDS CO. Ticker: HSH Security ID: 432589109 Meeting Date: OCT 25, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Todd A. Becker For For Management 1b Elect Director Christopher B. Begley For For Management 1c Elect Director Ellen L. Brothers For For Management 1d Elect Director Virgis W. Colbert For For Management 1e Elect Director Sean M. Connolly For For Management 1f Elect Director Laurette T. Koellner For For Management 1g Elect Director Craig P. Omtvedt For For Management 1h Elect Director Ian Prosser For For Management 1i Elect Director Jonathan P. Ward For For Management 1j Elect Director James D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management HUNTSMAN CORPORATION Ticker: HUN Security ID: 447011107 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director Jon M. Huntsman, Jr. For For Management 1.4 Elect Director Robert J. Margetts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director Nelson Peltz For For Management 1j Elect Director John P. Surma For For Management 1k Elect Director Richard J. Swift For For Management 1l Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Approve Omnibus Stock Plan For Against Management 5 Amend the Company's Articles of For For Management Association to Give the Board of Directors Authority to Declare Non-Cash Dividends 6 Capital Reduction and Creation of For For Management Distributable Reserves 7 Amend the Company's Articles of For For Management Association to Expand the Authority to Execute Instruments of Transfer 8 Amend the Company's Articles of For For Management Association to Provide for Escheatment in Accordance with U.S. Laws INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard J. Almeida For For Management 1b Elect Director Luis Aranguren-Trellez For For Management 1c Elect Director David B. Fischer For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Paul Hanrahan For For Management 1f Elect Director Wayne M. Hewett For For Management 1g Elect Director Gregory B. Kenny For For Management 1h Elect Director Barbara A. Klein For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director James D. Plummer For For Management 1g Elect Director David S. Pottruck For For Management 1h Elect Director Frank D. Yeary For For Management 1i Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Stock Retention/Holding Period Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder INTUIT INC. Ticker: INTU Security ID: 461202103 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher W. Brody For For Management 1b Elect Director William V. Campbell For For Management 1c Elect Director Scott D. Cook For For Management 1d Elect Director Diane B. Greene For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Suzanne Nora Johnson For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Brad D. Smith For For Management 1i Elect Director Jeff Weiner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Timothy K. Armour For For Management 1b Elect Director G. Andrew Cox For For Management 1c Elect Director J. Richard Fredericks For For Management 1d Elect Director Deborah R. Gatzek For For Management 1e Elect Director Seiji Inagaki For For Management 1f Elect Director Lawrence E. Kochard For For Management 1g Elect Director Richard M. Weil For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For Against Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder KLA-TENCOR CORPORATION Ticker: KLAC Security ID: 482480100 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert P. Akins For Withhold Management 1.2 Elect Director Robert T. Bond For For Management 1.3 Elect Director Kiran M. Patel For For Management 1.4 Elect Director David C. Wang For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Claude R. Canizares For For Management 1.2 Elect Director Thomas A. Corcoran For For Management 1.3 Elect Director Lloyd W. Newton For For Management 1.4 Elect Director Vincent Pagano, Jr. For For Management 1.5 Elect Director Alan H. Washkowitz For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Act by Written Consent For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIFE TECHNOLOGIES CORPORATION Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George F. Adam, Jr. For For Management 1.2 Elect Director Raymond V. Dittamore For For Management 1.3 Elect Director Donald W. Grimm For For Management 1.4 Elect Director Craig J. Mundie For For Management 1.5 Elect Director Ora H. Pescovitz For For Management 1.6 Elect Director Per A. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Aigrain For For Management 1.2 Elect Director Scott M. Kleinman For For Management 1.3 Elect Director Bruce A. Smith For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Dividends of USD 4.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account 12 Amend Articles of Association For For Management MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evan Bayh For For Management 1.2 Elect Director William L. Davis For For Management 1.3 Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management MATTEL, INC. Ticker: MAT Security ID: 577081102 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Dolan For For Management 1b Elect Director Trevor A. Edwards For For Management 1c Elect Director Frances D. Fergusson For For Management 1d Elect Director Dominic Ng For For Management 1e Elect Director Vasant M. Prabhu For For Management 1f Elect Director Andrea L. Rich For For Management 1g Elect Director Dean A. Scarborough For For Management 1h Elect Director Christopher A. Sinclair For For Management 1i Elect Director Bryan G. Stockton For For Management 1j Elect Director Dirk Van de Put For For Management 1k Elect DirectorKathy White Loyd For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby, III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder 13 Require Independent Board Chairman Against Against Shareholder 14 Stock Retention Against Against Shareholder 15 Pro-rata Vesting of Equity Awards Against For Shareholder MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 23, 2012 Meeting Type: Annual Record Date: JUN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director Omar Ishrak For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director Michael O. Leavitt For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Adopt Proxy Access Right Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Report on Charitable and Political Against Against Shareholder Contributions 7 Report on Lobbying Activities Against Against Shareholder METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products NEWELL RUBBERMAID INC. Ticker: NWL Security ID: 651229106 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott S. Cowen For For Management 1b Elect Director Cynthia A. Montgomery For For Management 1c Elect Director Jose Ignacio For For Management Perez-lizaur 1d Elect Director Michael B. Polk For For Management 1e Elect Director Michael A. Todman For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEWMARKET CORPORATION Ticker: NEU Security ID: 651587107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phyllis L. Cothran For For Management 1.2 Elect Director Mark M. Gambill For For Management 1.3 Elect Director Bruce C. Gottwald For For Management 1.4 Elect Director Thomas E. Gottwald For For Management 1.5 Elect Director Patrick D. Hanley For For Management 1.6 Elect Director James E. Rogers For For Management 1.7 Elect Director Charles B. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: 665859104 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Walker Bynoe For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director Susan Crown For For Management 1.4 Elect Director Dipak C. Jain For For Management 1.5 Elect Director Robert W. Lane For For Management 1.6 Elect Director Edward J. Mooney For For Management 1.7 Elect Director Jose Luis Prado For For Management 1.8 Elect Director John W. Rowe For For Management 1.9 Elect Director Martin P. Slark For For Management 1.10 Elect Director David H. B. Smith, Jr. For For Management 1.11 Elect Director Charles A. Tribbett, III For For Management 1.12 Elect Director Frederick H. Waddell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Larry O'Reilly For For Management 1b Elect Director Rosalie O'Reilly-Wooten For For Management 1c Elect Director Thomas T. Hendrickson For For Management 2 Declassify the Board of Directors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Amend Articles of Incorporation to For For Management Eliminate Unnecessary and Outdated Provisions and to Make Minor Revisions to Conform to Current State Laws and Clarify 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management OCWEN FINANCIAL CORPORATION Ticker: OCN Security ID: 675746309 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Erbey For For Management 1.2 Elect Director Ronald M. Faris For For Management 1.3 Elect Director Ronald J. Korn For For Management 1.4 Elect Director William H. Lacy For For Management 1.5 Elect Director Wilbur L. Ross, Jr. For For Management 1.6 Elect Director Robert A. Salcetti For For Management 1.7 Elect Director Barry N. Wish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder OWENS-ILLINOIS, INC. Ticker: OI Security ID: 690768403 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jay L. Geldmacher For For Management 1.2 Elect Director Albert P. L. Stroucken For For Management 1.3 Elect Director Dennis K. Williams For For Management 1.4 Elect Director Thomas L. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Hasan Jameel For For Management 1.3 Elect Director Mark W. Kowlzan For For Management 1.4 Elect Director Robert C. Lyons For For Management 1.5 Elect Director Samuel M. Mencoff For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director Thomas S. Souleles For For Management 1.8 Elect Director Paul T. Stecko For For Management 1.9 Elect Director James D. Woodrum For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Klaus-Peter Muller For For Management 1.6 Elect Director Candy M. Obourn For For Management 1.7 Elect Director Joseph M. Scaminace For For Management 1.8 Elect Director Wolfgang R. Schmitt For For Management 1.9 Elect Director Ake Svensson For For Management 1.10 Elect Director James L. Wainscott For For Management 1.11 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Require Independent Board Chairman Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angel Cabrera For For Management 1b Elect Director Rita V. Foley For For Management 1c Elect Director Rakesh Gangwal For For Management 1d Elect Director Joseph S. Hardin, Jr. For For Management 1e Elect Director Gregory P. Josefowicz For For Management 1f Elect Director Richard K. Lochridge For For Management 1g Elect Director Robert F. Moran For For Management 1h Elect Director Barbara Munder For For Management 1i Elect Director Thomas G. Stemberg For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PORTFOLIO RECOVERY ASSOCIATES, INC. Ticker: PRAA Security ID: 73640Q105 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John H. Fain For For Management 1.2 Elect Director David N. Roberts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director Jack E. Davis For For Management 1.4 Elect Director David A. Dietzler For For Management 1.5 Elect Director Kirby A. Dyess For For Management 1.6 Elect Director Mark B. Ganz For For Management 1.7 Elect Director Corbin A. McNeill, Jr. For For Management 1.8 Elect Director Neil J. Nelson For For Management 1.9 Elect Director M. Lee Pelton For For Management 1.10 Elect Director James J. Piro For For Management 1.11 Elect Director Robert T. F. Reid For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Berges For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Victoria F. Haynes For For Management 1.4 Elect Director Martin H. Richenhagen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Ticker: PEG Security ID: 744573106 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert R. Gamper, Jr. For For Management 1.2 Elect Director William V. Hickey For For Management 1.3 Elect Director Ralph Izzo For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Thomas A. Renyi For For Management 1.7 Elect Director Hak Cheol Shin For For Management 1.8 Elect Director Richard J. Swift For For Management 1.9 Elect Director Susan Tomasky For For Management 1.10 Elect Director Alfred W. Zollar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Cartwright For For Management 1b Elect Director Vernon E. Clark For For Management 1c Elect Director Stephen J. Hadley For For Management 1d Elect Director Michael C. Ruettgers For For Management 1e Elect Director Ronald L. Skates For For Management 1f Elect Director William R. Spivey For For Management 1g Elect Director Linda G. Stuntz For For Management 1h Elect Director William H. Swanson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Submit SERP to Shareholder Vote Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Bartlett For For Management 1.2 Elect Director Alan C. Henderson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Ratify Auditors For For Management SEAGATE TECHNOLOGY PLC Ticker: STX Security ID: G7945M107 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen J. Luczo For For Management 1b Elect Director Frank J. Biondi, Jr. For For Management 1c Elect Director Michael R. Cannon For For Management 1d Elect Director Mei-Wei Cheng For For Management 1e Elect Director William T. Coleman For For Management 1f Elect Director Jay L. Geldmacher For For Management 1g Elect Director Seh-Woong Jeong For For Management 1h Elect Director Lydia M. Marshall For For Management 1i Elect Director Kristen M. Onken For For Management 1j Elect Director Chong Sup Park For For Management 1k Elect Director Gregorio Reyes For For Management 1l Elect Director Edward J. Zander For For Management 2 Amend Employee Stock Purchase Plan For For Management 3 Determine Price Range for Reissuance For For Management of Treasury Shares 4 Authorize the Holding of the 2or For Management at a Location Outside Ireland 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management SEI INVESTMENTS COMPANY Ticker: SEIC Security ID: 784117103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alfred P. West, Jr. For For Management 1b Elect Director William M. Doran For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stuart M. Essig For For Management 1b Elect Director Barbara B. Hill For For Management 1c Elect Director Michael A. Rocca For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management STRYKER CORPORATION Ticker: SYK Security ID: 863667101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard E. Cox, Jr. For For Management 1b Elect Director Srikant M. Datar For For Management 1c Elect Director Roch Doliveux For For Management 1d Elect Director Louise L. Francesconi For For Management 1e Elect Director Allan C. Golston For For Management 1f Elect Director Howard L. Lance For For Management 1g Elect Director Kevin A. Lobo For For Management 1h Elect Director William U. Parfet For For Management 1i Elect Director Ronda E. Stryker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SUNCOR ENERGY INC Ticker: SU Security ID: 867224107 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel E. Benson For For Management 1.2 Elect Director Dominic D'Alessandro For For Management 1.3 Elect Director John T. Ferguson For For Management 1.4 Elect Director W. Douglas Ford For For Management 1.5 Elect Director Paul Haseldonckx For For Management 1.6 Elect Director John R. Huff For For Management 1.7 Elect Director Jacques Lamarre For For Management 1.8 Elect Director Maureen McCaw For For Management 1.9 Elect Director Michael W. O'Brien For For Management 1.10 Elect Director James W. Simpson For For Management 1.11 Elect Director Eira M. Thomas For For Management 1.12 Elect Director Steven W. Williams For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend Stock Option Plan For For Management 4 Advisory Vote on Executive For For Management Compensation Approach SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUL 17, 2012 Meeting Type: Annual Record Date: MAY 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald R. Chappel For For Management 2 Elect Director Irwin S. Cohen For For Management 3 Elect Director Ronald E. Daly For For Management 4 Elect Director Susan E. Engel For For Management 5 Elect Director Philip L. Francis For For Management 6 Elect Director Edwin C. Gage For For Management 7 Elect Director Craig R. Herkert For For Management 8 Elect Director Steven S. Rogers For For Management 9 Elect Director Matthew E. Rubel For For Management 10 Elect Director Wayne C. Sales For For Management 11 Elect Director Kathi P. Seifert For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Amend Deferred Compensation Plan For For Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Adjust Par Value of Common Stock For For Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen M. Bennett For For Management 1b Elect Director Michael A. Brown For For Management 1c Elect Director Frank E. Dangeard For For Management 1d Elect Director Stephen E. Gillett For For Management 1e Elect Director Geraldine B. Laybourne For For Management 1f Elect Director David L. Mahoney For For Management 1g Elect Director Robert S. Miller For For Management 1h Elect Director Daniel H. Schulman For For Management 1i Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierre R. Brondeau For For Management 1.2 Elect Director Juergen W. Gromer For For Management 1.3 Elect Director William A. Jeffrey For For Management 1.4 Elect Director Thomas J. Lynch For For Management 1.5 Elect Director Yong Nam For For Management 1.6 Elect Director Daniel J. Phelan For For Management 1.7 Elect Director Frederic M. Poses For For Management 1.8 Elect Director Lawrence S. Smith For For Management 1.9 Elect Director Paula A. Sneed For For Management 1.10 Elect Director David P. Steiner For For Management 1.11 Elect Director John C. Van Scoter For For Management 2.1 Accept Annual Report for Fiscal For For Management 2011/2012 2.2 Accept Statutory Financial Statements For For Management for Fiscal 2012/2013 2.3 Accept Consolidated Financial For For Management Statements for Fiscal 2012/2013 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2012/2013 4.2 Ratify Deloitte AG as Swiss Registered For For Management Auditors for Fiscal 2012/2013 4.3 Ratify PricewaterhouseCoopers AG as For For Management Special Auditor for Fiscal 2012/2013 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approve Ordinary Cash Dividend For For Management 7 Renew Authorized Capital For For Management 8 Approve Reduction in Share Capital For For Management 9 Adjourn Meeting For Against Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director Robert W. Goldman For For Management 1.4 Elect Director Steven H. Grapstein For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Mary Pat McCarthy For For Management 1.7 Elect Director J.W. Nokes For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, JR. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Carrie S. Cox For For Management 1e Elect Director Pamela H. Patsley For For Management 1f Elect Director Robert E. Sanchez For For Management 1g Elect Director Wayne R. Sanders For For Management 1h Elect Director Ruth J. Simmons For For Management 1i Elect Director Richard K. Templeton For For Management 1j Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director Kermit R. Crawford For For Management 1d Elect Director Jack M. Greenberg For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Ronald T. LeMay For For Management 1g Elect Director Andrea Redmond For For Management 1h Elect Director H. John Riley, Jr. For For Management 1i Elect Director John W. Rowe For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Mary Alice Taylor For For Management 1l Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder THE BUCKLE, INC. Ticker: BKE Security ID: 118440106 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Hirschfeld For For Management 1.2 Elect Director Dennis H. Nelson For For Management 1.3 Elect Director Karen B. Rhoads For For Management 1.4 Elect Director James E. Shada For Withhold Management 1.5 Elect Director Robert E. Campbell For Withhold Management 1.6 Elect Director Bill L. Fairfield For Withhold Management 1.7 Elect Director Bruce L. Hoberman For Withhold Management 1.8 Elect Director John P. Peetz, III For Withhold Management 1.9 Elect Director Michael E. Huss For Withhold Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For Against Management 4 Amend Restricted Stock Plan For Against Management 5 Amend Restricted Stock Plan For Against Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE DUN & BRADSTREET CORPORATION Ticker: DNB Security ID: 26483E100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Austin A. Adams For For Management 1b Elect Director John W. Alden For For Management 1c Elect Director Christopher J. Coughlin For For Management 1d Elect Director James N. Fernandez For For Management 1e Elect Director Paul R. Garcia For For Management 1f Elect Director Sara Mathew For For Management 1g Elect Director Sandra E. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management THE GAP, INC. Ticker: GPS Security ID: 364760108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Adrian D. P. Bellamy For For Management 1b Elect Director Domenico De Sole For For Management 1c Elect Director Robert J. Fisher For Against Management 1d Elect Director William S. Fisher For For Management 1e Elect Director Isabella D. Goren For For Management 1f Elect Director Bob L. Martin For For Management 1g Elect Director Jorge P. Montoya For For Management 1h Elect Director Glenn K. Murphy For For Management 1i Elect Director Mayo A. Shattuck, III For For Management 1j Elect Director Katherine Tsang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director William W. George For For Management 6 Elect Director James A. Johnson For For Management 7 Elect Director Lakshmi N. Mittal For For Management 8 Elect Director Adebayo O. Ogunlesi For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Debora L. Spar For For Management 11 Elect Director Mark E. Tucker For For Management 12 Elect Director David A. Viniar For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Ratify Auditors For For Management 16 Establish Board Committee on Human Against Against Shareholder Rights 17 Report on Lobbying Payments and Policy Against Against Shareholder 18 Adopt Proxy Access Right Against Against Shareholder 19 Employ Investment Bank to Explore Against Against Shareholder Alternatives to Maximize Shareholder Value THE GOODYEAR TIRE & RUBBER COMPANY Ticker: GT Security ID: 382550101 Meeting Date: APR 15, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William J. Conaty For For Management 1b Elect Director James A. Firestone For For Management 1c Elect Director Werner Geissler For For Management 1d Elect Director Peter S. Hellman For For Management 1e Elect Director Richard J. Kramer For For Management 1f Elect Director W. Alan McCollough For For Management 1g Elect Director John E. McGlade For For Management 1h Elect Director Roderick A. Palmore For For Management 1i Elect Director Shirley D. Peterson For For Management 1j Elect Director Stephanie A. Streeter For For Management 1k Elect Director Thomas H. Weidemeyer For For Management 1l Elect Director Michael R. Wessel For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Reduce Supermajority Vote Requirement For For Management to Remove Directors 5 Reduce Supermajority Vote Requirement For For Management for Certain Business Combinations 6 Eliminate Cumulative Voting For Against Management 7 Amend Right to Call Special Meeting For For Management 8 Opt Out of State's Control Share For For Management Acquisition Law 9 Ratify Auditors For For Management THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 09, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angela F. Braly For For Management 1.2 Elect Director Kenneth I. Chenault For For Management 1.3 Elect Director Scott D. Cook For For Management 1.4 Elect Director Susan Desmond-Hellmann For For Management 1.5 Elect Director Robert A. McDonald For For Management 1.6 Elect Director W. James McNerney, Jr. For For Management 1.7 Elect Director Johnathan A. Rodgers For For Management 1.8 Elect Director Margaret C. Whitman For For Management 1.9 Elect Director Mary Agnes Wilderotter For For Management 1.10 Elect Director Patricia A. Woertz For For Management 1.11 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Reduce Supermajority Vote Requirement Against For Shareholder THE SHERWIN-WILLIAMS COMPANY Ticker: SHW Security ID: 824348106 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director Christopher M. Connor For For Management 1.3 Elect Director David F. Hodnik For For Management 1.4 Elect Director Thomas G. Kadien For For Management 1.5 Elect Director Richard J. Kramer For For Management 1.6 Elect Director Susan J. Kropf For For Management 1.7 Elect Director Richard K. Smucker For For Management 1.8 Elect Director John M. Stropki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director Bernard Cammarata For For Management 1.5 Elect Director David T. Ching For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Dawn G. Lepore For For Management 1.9 Elect Director Carol Meyrowitz For For Management 1.10 Elect Director John F. O'Brien For For Management 1.11 Elect Director Willow B. Shire For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder THE VALSPAR CORPORATION Ticker: VAL Security ID: 920355104 Meeting Date: FEB 21, 2013 Meeting Type: Annual Record Date: DEC 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William M. Cook For For Management 1.2 Elect Director Gary E. Hendrickson For For Management 1.3 Elect Director Mae C. Jemison For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THOMSON REUTERS CORPORATION Ticker: TRI Security ID: 884903105 Meeting Date: MAY 08, 2013 Meeting Type: Annual/Special Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Thomson For For Management 1.2 Elect Director James C. Smith For For Management 1.3 Elect Director Manvinder S. Banga For For Management 1.4 Elect Director David W. Binet For Withhold Management 1.5 Elect Director Mary Cirillo For For Management 1.6 Elect Director Steven A. Denning For For Management 1.7 Elect Director Lawton W. Fitt For For Management 1.8 Elect Director Sir Deryck Maughan For For Management 1.9 Elect Director Ken Olisa For For Management 1.10 Elect Director Vance K. Opperman For For Management 1.11 Elect Director John M. Thompson For For Management 1.12 Elect Director Peter J. Thomson For For Management 1.13 Elect Director Wulf von Schimmelmann For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend U.S. Employee Stock Purchase Plan For For Management 4 Advisory Vote on Executive For Against Management Compensation Approach TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carole Black For For Management 1b Elect Director Glenn A. Britt For For Management 1c Elect Director Thomas H. Castro For For Management 1d Elect Director David C. Chang For For Management 1e Elect Director James E. Copeland, Jr. For For Management 1f Elect Director Peter R. Haje For For Management 1g Elect Director Donna A. James For For Management 1h Elect Director Don Logan For For Management 1i Elect Director N.J. Nicholas, Jr. For For Management 1j Elect Director Wayne H. Pace For For Management 1k Elect Director Edward D. Shirley For For Management 1l Elect Director John E. Sununu For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Plan Against Against Shareholder TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: SEP 14, 2012 Meeting Type: Special Record Date: JUL 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Special Dividends For For Management 2 Approve Special Dividends For For Management 3.1 Elect George R. Oliver as Director For For Management 3.2 Elect Frank M. Drendel as Director For For Management 4 Approve Dividends For For Management 5 Approve Omnibus Stock Plan For Against Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Report on Lobbying Payments and Policy Against Against Shareholder UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher Causey For For Management 1.2 Elect Director Richard Giltner For For Management 1.3 Elect Director R. Paul Gray For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jerry D. Choate For For Management 1b Elect Director Ruben M. Escobedo For For Management 1c Elect Director William R. Klesse For For Management 1d Elect Director Deborah P. Majoras For For Management 1e Elect Director Bob Marbut For For Management 1f Elect Director Donald L. Nickles For For Management 1g Elect Director Philip J. Pfeiffer For For Management 1h Elect Director Robert A. Profusek For For Management 1i Elect Director Susan Kaufman Purcell For For Management 1j Elect Director Stephen M. Waters For For Management 1k Elect Director Randall J. Weisenburger For For Management 1l Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder WABCO HOLDINGS INC. Ticker: WBC Security ID: 92927K102 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Esculier For For Management 1.2 Elect Director Kenneth J. Martin For For Management 1.3 Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For Against Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen A. Cote For For Management 1b Elect Director John F. Coyne For For Management 1c Elect Director Henry T. DeNero For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Michael D. Lambert For For Management 1f Elect Director Len J. Lauer For For Management 1g Elect Director Matthew E. Massengill For For Management 1h Elect Director Roger H. Moore For For Management 1i Elect Director Kensuke Oka For For Management 1j Elect Director Thomas E. Pardun For For Management 1k Elect Director Arif Shakeel For For Management 1l Elect Director Masahiro Yamamura For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Sanders For For Management 1.2 Elect Director Ralph A. Schmidt For For Management 1.3 Elect Director Jeff A. Stevens For For Management 2 Ratify Auditors For For Management WISCONSIN ENERGY CORPORATION Ticker: WEC Security ID: 976657106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: FEB 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director Barbara L. Bowles For For Management 1.3 Elect Director Patricia W. Chadwick For For Management 1.4 Elect Director Curt S. Culver For For Management 1.5 Elect Director Thomas J. Fischer For For Management 1.6 Elect Director Gale E. Klappa For For Management 1.7 Elect Director Henry W. Knueppel For For Management 1.8 Elect Director Ulice Payne, Jr. For For Management 1.9 Elect Director Mary Ellen Stanek For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Gail K. Boudreaux For For Management 1d Elect Director David C. Dvorak For For Management 1e Elect Director Larry C. Glasscock For For Management 1f Elect Director Robert A. Hagemann For For Management 1g Elect Director Arthur J. Higgins For For Management 1h Elect Director John L. McGoldrick For For Management 1i Elect Director Cecil B. Pickett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management VP Capital Appreciation ACTAVIS, INC. Ticker: ACT Security ID: 00507K103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jack Michelson For For Management 1b Elect Director Ronald R. Taylor For For Management 1c Elect Director Andrew L. Turner For For Management 1d Elect Director Paul M. Bisaro For For Management 1e Elect Director Christopher W. Bodine For For Management 1f Elect Director Michael J. Feldman For For Management 1g Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention Against Against Shareholder AIRGAS, INC. Ticker: ARG Security ID: 009363102 Meeting Date: AUG 14, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Hovey For For Management 1.2 Elect Director Michael L. Molinini For For Management 1.3 Elect Director Paula A. Sneed For For Management 1.4 Elect Director David M. Stout For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence M. Benveniste For For Management 1.2 Elect Director D. Keith Cobb For For Management 1.3 Elect Director Kenneth R. Jensen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Provide Right to Call Special Meeting For For Management 5 Ratify Auditors For For Management AMC NETWORKS INC. Ticker: AMCX Security ID: 00164V103 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil M. Ashe For For Management 1.2 Elect Director Alan D. Schwartz For For Management 1.3 Elect Director Leonard Tow For For Management 1.4 Elect Director Carl E. Vogel For For Management 1.5 Elect Director Robert C. Wright For For Management 2 Ratify Auditors For For Management AMERICAN VANGUARD CORPORATION Ticker: AVD Security ID: 030371108 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence S. Clark For For Management 1.2 Elect Director Debra F. Edwards For For Management 1.3 Elect Director Alfred F. Ingulli For For Management 1.4 Elect Director John L. Killmer For For Management 1.5 Elect Director Carl R. Soderlind For For Management 1.6 Elect Director Irving J. Thau For For Management 1.7 Elect Director Eric G. Wintemute For For Management 1.8 Elect Director M. Esmail Zirakparvar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights ARM HOLDINGS PLC Ticker: ARM Security ID: G0483X122 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Sir John Buchanan as Director For For Management 5 Re-elect Warren East as Director For For Management 6 Re-elect Andy Green as Director For For Management 7 Re-elect Larry Hirst as Director For For Management 8 Re-elect Mike Muller as Director For For Management 9 Re-elect Kathleen O'Donovan as Director For For Management 10 Re-elect Janice Roberts as Director For For Management 11 Re-elect Philip Rowley as Director For For Management 12 Re-elect Tim Score as Director For For Management 13 Re-elect Simon Segars as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Approve Long Term Incentive Plan For Against Management 17 Authorise Issue of Equity with For Against Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice ATWOOD OCEANICS, INC. Ticker: ATW Security ID: 050095108 Meeting Date: FEB 14, 2013 Meeting Type: Annual Record Date: DEC 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Deborah A. Beck For For Management 1.2 Elect Director George S. Dotson For For Management 1.3 Elect Director Jack E. Golden For For Management 1.4 Elect Director Hans Helmerich For For Management 1.5 Elect Director James R. Montague For For Management 1.6 Elect Director Robert J. Saltiel For For Management 1.7 Elect Director Phil D. Wedemeyer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Change Range for Size of the Board For Against Management 5 Ratify Auditors For For Management BALLY TECHNOLOGIES, INC. Ticker: BYI Security ID: 05874B107 Meeting Date: DEC 04, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Andrew McKenna For For Management 1.2 Elect Director David Robbins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BE AEROSPACE, INC. Ticker: BEAV Security ID: 073302101 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard G. Hamermesh For For Management 1.2 Elect Director Amin J. Khoury For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Change Company Name For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For Against Management BLUE NILE, INC. Ticker: NILE Security ID: 09578R103 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chris Bruzzo For For Management 1.2 Elect Director Harvey Kanter For For Management 1.3 Elect Director Leslie Lane For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jere A. Drummond For For Management 2 Elect Director John R. McKernan, Jr. For For Management 3 Elect Director Ernest J. Novak, Jr. For For Management 4 Elect Director James R. Verrier For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Shareholder CABOT OIL & GAS CORPORATION Ticker: COG Security ID: 127097103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert L. Keiser For For Management 1b Elect Director W. Matt Ralls For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Plans Against For Shareholder CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James T. Hackett For For Management 1.2 Elect Director Michael E. Patrick For For Management 1.3 Elect Director Jon Erik Reinhardsen For For Management 1.4 Elect Director Bruce W. Wilkinson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management CANADIAN PACIFIC RAILWAY LIMITED Ticker: CP Security ID: 13645T100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Deloitte LLP as Auditors For For Management 2 Advisory Vote on Executive For Against Management Compensation Approach 3.1 Elect Director William A. Ackman For For Management 3.2 Elect Director Gary F. Colter For For Management 3.3 Elect Director Isabelle Courville For For Management 3.4 Elect Director Paul G. Haggis For For Management 3.5 Elect Director E. Hunter Harrison For For Management 3.6 Elect Director Paul C. Hilal For For Management 3.7 Elect Director Krystyna T. Hoeg For For Management 3.8 Elect Director Richard C. Kelly For For Management 3.9 Elect Director Rebecca MacDonald For For Management 3.10 Elect Director Anthony R. Melman For For Management 3.11 Elect Director Linda J. Morgan For For Management 3.12 Elect Director Andrew F. Reardon For For Management 3.13 Elect Director Stephen C. Tobias For For Management CARPENTER TECHNOLOGY CORPORATION Ticker: CRS Security ID: 144285103 Meeting Date: OCT 08, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl G. Anderson, Jr. For For Management 1.2 Elect Director Philip M. Anderson For For Management 1.3 Elect Director Jeffrey Wadsworth For For Management 1.4 Elect Director William A. Wulfsohn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CATALYST HEALTH SOLUTIONS, INC. Ticker: CHSI Security ID: 14888B103 Meeting Date: JUL 02, 2012 Meeting Type: Special Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For Against Management CATAMARAN CORPORATION Ticker: CTRX Security ID: 148887102 Meeting Date: MAY 14, 2013 Meeting Type: Annual/Special Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Thierer For For Management 1.2 Elect Director Peter J. Bensen For For Management 1.3 Elect Director Steven Cosler For For Management 1.4 Elect Director William J. Davis For For Management 1.5 Elect Director Steven B. Epstein For For Management 1.6 Elect Director Betsy D. Holden For For Management 1.7 Elect Director Karen L. Katen For For Management 1.8 Elect Director Harry M. Kraemer For For Management 1.9 Elect Director Anthony Masso For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration CBRE GROUP, INC. Ticker: CBG Security ID: 12504L109 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Blum For For Management 1.2 Elect Director Brandon B. Boze For For Management 1.3 Elect Director Curtis F. Feeny For For Management 1.4 Elect Director Bradford M. Freeman For For Management 1.5 Elect Director Michael Kantor For For Management 1.6 Elect Director Frederic V. Malek For For Management 1.7 Elect Director Jane J. Su For For Management 1.8 Elect Director Robert E. Sulentic For For Management 1.9 Elect Director Laura D. Tyson For For Management 1.10 Elect Director Gary L. Wilson For For Management 1.11 Elect Director Ray Wirta For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald E. Bisbee, Jr. For For Management 1b Elect Director Denis A. Cortese For For Management 1c Elect Director Linda M. Dillman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Increase Authorized Common Stock For For Management CHART INDUSTRIES, INC. Ticker: GTLS Security ID: 16115Q308 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel F. Thomas For For Management 1.2 Elect Director W. Douglas Brown For For Management 1.3 Elect Director Richard E. Goodrich For For Management 1.4 Elect Director Steven W. Krablin For For Management 1.5 Elect Director Michael W. Press For For Management 1.6 Elect Director James M. Tidwell For For Management 1.7 Elect Director Thomas L. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHICAGO BRIDGE & IRON COMPANY N.V. Ticker: CBI Security ID: 167250109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Deborah M. Fretz as Director For For Management 1b Elect Michael L. Underwood as Director For For Management 2 Approve Remuneration Report Containing For For Management Remuneration Policy for Management Board Members 3 Approve Financial Statements, Discuss For For Management Statutory Reports, and Approve Publication of Information in English 4 Approve Financial Statements, For For Management Allocation of Income and Dividends of 0.20 per Share, and Discharge Directors 5 Approve Discharge of Management Board For For Management 6 Approve Discharge of Supervisory Board For For Management 7 Ratify Ernst & Young LLP as Auditors For For Management 8 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9 Grant Board Authority to Issue Shares For Against Management 10 Amend Qualified Employee Stock For For Management Purchase Plan CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: DEC 18, 2012 Meeting Type: Special Record Date: NOV 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement between The For Against Management Shaw Group Inc. and Crystal Acquisition Subsidiary Inc. 2 Adjourn Meeting For Against Management CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: 171340102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradley C. Irwin For For Management 1b Elect Director Penry W. Price For For Management 1c Elect Director Arthur B. Winkleblack For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CINCINNATI FINANCIAL CORPORATION Ticker: CINF Security ID: 172062101 Meeting Date: APR 27, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Bahl For For Management 1.2 Elect Director Gregory T. Bier For For Management 1.3 Elect Director Linda Clement-Holmes For For Management 1.4 Elect Director Dirk J. Debbink For For Management 1.5 Elect Director Steven J. Johnston For For Management 1.6 Elect Director Kenneth C. Lichtendahl For For Management 1.7 Elect Director W. Rodney McMullen For For Management 1.8 Elect Director Gretchen W. Price For For Management 1.9 Elect Director John J. Schiff, Jr. For For Management 1.10 Elect Director Thomas R. Schiff For For Management 1.11 Elect Director Douglas S. Skidmore For For Management 1.12 Elect Director Kenneth W. Stecher For For Management 1.13 Elect Director John F. Steele, Jr. For For Management 1.14 Elect Director Larry R. Webb For For Management 1.15 Elect Director E. Anthony Woods For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Sustainability Against For Shareholder CINTAS CORPORATION Ticker: CTAS Security ID: 172908105 Meeting Date: OCT 16, 2012 Meeting Type: Annual Record Date: AUG 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald S. Adolph For For Management 1b Elect Director John F. Barrett For For Management 1c Elect Director Melanie W. Barstad For For Management 1d Elect Director Richard T. Farmer For For Management 1e Elect Director Scott D. Farmer For For Management 1f Elect Director James J. Johnson For For Management 1g Elect Director Robert J. Kohlhepp For For Management 1h Elect Director Joseph Scaminace For For Management 1i Elect Director Ronald W. Tysoe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maureen Breakiron-Evans For For Management 1b Elect Director John E. Klein For For Management 1c Elect Director Lakshmi Narayanan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Provide Right to Act by Written Consent Against For Shareholder COMMVAULT SYSTEMS, INC. Ticker: CVLT Security ID: 204166102 Meeting Date: AUG 22, 2012 Meeting Type: Annual Record Date: JUL 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director N. Robert Hammer For For Management 1.2 Elect Director Keith Geeslin For For Management 1.3 Elect Director Gary B. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONCHO RESOURCES INC. Ticker: CXO Security ID: 20605P101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary A. Merriman For For Management 1.2 Elect Director Ray M. Poage For For Management 1.3 Elect Director A. Wellford Tabor For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder COVANCE INC. Ticker: CVD Security ID: 222816100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph L. Herring For For Management 1.2 Elect Director John McCartney For For Management 1.3 Elect Director Bradley T. Sheares For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management CYTEC INDUSTRIES INC. Ticker: CYT Security ID: 232820100 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Chris A. Davis For For Management 1b Elect Director Shane D. Fleming For For Management 1c Elect Director Louis L. Hoynes, Jr. For For Management 1d Elect Director William P. Powell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Cynthia A. Glassman For For Management 1.5 Elect Director Richard H. Lenny For For Management 1.6 Elect Director Thomas G. Maheras For For Management 1.7 Elect Director Michael H. Moskow For For Management 1.8 Elect Director David W. Nelms For For Management 1.9 Elect Director E. Follin Smith For For Management 1.10 Elect Director Mark A. Thierer For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DISCOVERY COMMUNICATIONS, INC. Ticker: DISCA Security ID: 25470F104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul A. Gould For Withhold Management 1.2 Elect Director John S. Hendricks For Withhold Management 1.3 Elect Director M. LaVoy Robison For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management DSW INC. Ticker: DSW Security ID: 23334L102 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry L. Aaron For Withhold Management 1.2 Elect Director Elaine J. Eisenman For For Management 1.3 Elect Director Joanna T. Lau For For Management 1.4 Elect Director Joseph A. Schottenstein For For Management 2 Elect Director James O'Donnell For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Iris S. Chan For For Management 1.2 Elect Director Rudolph I. Estrada For For Management 1.3 Elect Director Julia S. Gouw For For Management 1.4 Elect Director Paul H. Irving For For Management 1.5 Elect Director Andrew S. Kane For For Management 1.6 Elect Director Tak-Chuen Clarence Kwan For For Management 1.7 Elect Director John Lee For For Management 1.8 Elect Director Herman Y. Li For For Management 1.9 Elect Director Jack C. Liu For For Management 1.10 Elect Director Dominic Ng For For Management 1.11 Elect Director Keith W. Renken For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation EASTMAN CHEMICAL COMPANY Ticker: EMN Security ID: 277432100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary E. Anderson For For Management 1.2 Elect Director Brett D. Begemann For For Management 1.3 Elect Director Stephen R. Demeritt For For Management 1.4 Elect Director Robert M. Hernandez For For Management 1.5 Elect Director Julie F. Holder For For Management 1.6 Elect Director Renee J. Hornbaker For For Management 1.7 Elect Director Lewis M. Kling For For Management 1.8 Elect Director David W. Raisbeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George S. Barrett For For Management 1b Elect Director Todd M. Bluedorn For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Alexander M. Cutler For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Linda A. Hill For For Management 1h Elect Director Arthur E. Johnson For For Management 1i Elect Director Ned C. Lautenbach For For Management 1j Elect Director Deborah L. McCoy For For Management 1k Elect Director Gregory R. Page For For Management 1l Elect Director Gerald B. Smith For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approval of Overseas Market Purchases For For Management of the Company Shares 7 Approve the Price Range for the For For Management Reissuance of Shares EQUINIX, INC. Ticker: EQIX Security ID: 29444U502 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tom Bartlett For For Management 1.2 Elect Director Gary Hromadko For For Management 1.3 Elect Director Scott Kriens For For Management 1.4 Elect Director William Luby For For Management 1.5 Elect Director Irving Lyons, III For For Management 1.6 Elect Director Christopher Paisley For For Management 1.7 Elect Director Stephen Smith For For Management 1.8 Elect Director Peter Van Camp For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Edward P. Garden For For Management 1.7 Elect Director Howard R. Levine For For Management 1.8 Elect Director George R. Mahoney, Jr. For For Management 1.9 Elect Director James G. Martin For For Management 1.10 Elect Director Harvey Morgan For For Management 1.11 Elect Director Dale C. Pond For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Adopt ILO Based Code of Conduct Against Against Shareholder FIRST QUANTUM MINERALS LTD. Ticker: FM Security ID: 335934105 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2.1 Elect Director Philip K. R. Pascall For For Management 2.2 Elect Director G. Clive Newall For For Management 2.3 Elect Director Martin R. Rowley For For Management 2.4 Elect Director Peter St. George For For Management 2.5 Elect Director Andrew B. Adams For For Management 2.6 Elect Director Michael Martineau For For Management 2.7 Elect Director Paul Brunner For For Management 2.8 Elect Director Michael Hanley For For Management 2.9 Elect Director Robert Harding For For Management 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Advisory Vote on Executive For For Management Compensation Approach FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Carter For For Management 1.2 Elect Director Michael T. Smith For For Management 1.3 Elect Director John W. Wood, Jr. For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors FLOWSERVE CORPORATION Ticker: FLS Security ID: 34354P105 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gayla J. Delly For For Management 1.2 Elect Director Rick J. Mills For For Management 1.3 Elect Director Charles M. Rampacek For For Management 1.4 Elect Director William C. Rusnack For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management 5 Provide Right to Act by Written Consent Against For Shareholder FMC CORPORATION Ticker: FMC Security ID: 302491303 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierre Brondeau For For Management 1.2 Elect Director Dirk A. Kempthorne For For Management 1.3 Elect Director Robert C. Pallash For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management FORTUNE BRANDS HOME & SECURITY, INC. Ticker: FBHS Security ID: 34964C106 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Goldstein For For Management 1b Elect Director Christopher J. Klein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management GENESEE & WYOMING INC. Ticker: GWR Security ID: 371559105 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Bott For For Management 1.2 Elect Director Oivind Lorentzen, III For For Management 1.3 Elect Director Philip J. Ringo For For Management 1.4 Elect Director Mark A. Scudder For For Management 1.5 Elect Director Gregory S. Ledford For For Management 2 Ratify Auditors For For Management GNC HOLDINGS, INC. Ticker: GNC Security ID: 36191G107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip E. Mallott For For Management 1.2 Elect Director C. Scott O'Hara For For Management 1.3 Elect Director Richard J. Wallace For For Management 2 Eliminate Class of Common Stock For For Management 3 Establish Range For Board Size For For Management 4 Declassify the Board of Directors For For Management 5 Amendment to Delete Various Provisions For For Management Related to the Company's Former 'Sponsors' which are Now Inapplicable 6 Provide Right to Act by Written Consent For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management of EUR 1.63 Million for a 1:20 Bonus Issue 2 Approve 2:1 Stock Split For For Management 3 Authorize Increase in Capital up to 50 For Against Management Percent via Issuance of Equity or Equity-Linked Securities without Preemptive Rights 4 Approve Listing of Class A Shares on For For Management NASDAQ 5 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Standalone Financial For For Management Statements, Allocation of Income, and Dividend Payment 2 Approve Consolidated Financial For For Management Statements 3 Approve Discharge of Board For For Management 4 Renew Appointment of KPMG as Auditor For For Management of Standalone Financial Statements 5 Renew Appointment of KPMG as Auditor For For Management of Consolidated Financial Statements 6.1 Elect Belen Villalonga Morenes as For For Management Director 6.2 Fix Number of Directors at 12 For For Management 7 Approve Remuneration of Directors For For Management 8 Advisory Vote on Remuneration Policy For Against Management Report 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions HARLEY-DAVIDSON, INC. Ticker: HOG Security ID: 412822108 Meeting Date: APR 27, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry K. Allen For For Management 1.2 Elect Director R. John Anderson For For Management 1.3 Elect Director Richard R. Beattie For For Management 1.4 Elect Director Martha F. Brooks For For Management 1.5 Elect Director Michael J. Cave For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Donald A. James For For Management 1.8 Elect Director Sara L. Levinson For For Management 1.9 Elect Director N. Thomas Linebarger For For Management 1.10 Elect Director George L. Miles, Jr. For For Management 1.11 Elect Director James A. Norling For For Management 1.12 Elect Director Keith E. Wandell For For Management 1.13 Elect Director Jochen Zeitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan W. Ayers For For Management 1.2 Elect Director Robert J. Murray For For Management 1.3 Elect Director M. Anne Szostak For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management KANSAS CITY SOUTHERN Ticker: KSU Security ID: 485170302 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrence P. Dunn For For Management 1.2 Elect Director Antonio O. Garza, Jr. For For Management 1.3 Elect Director David L. Starling For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder LAZARD LTD Ticker: LAZ Security ID: G54050102 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Laurent Mignon as Director For For Management 1.2 Elect Richard D. Parsons as Director For For Management 1.3 Elect Hal S. Scott as Director For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder LENNOX INTERNATIONAL INC. Ticker: LII Security ID: 526107107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Todd M. Bluedorn For For Management 1.2 Elect Director C.L. (Jerry) Henry For For Management 1.3 Elect Director Terry D. Stinson For For Management 1.4 Elect Director Richard L. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIBERTY GLOBAL, INC. Ticker: LBTYA Security ID: 530555101 Meeting Date: JUN 03, 2013 Meeting Type: Special Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Approve Merger Agreement For For Management 3 Adjourn Meeting For Against Management LINKEDIN CORPORATION Ticker: LNKD Security ID: 53578A108 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George "Skip" Battle For For Management 1.2 Elect Director Michael J. Moritz For For Management 2 Ratify Auditors For For Management LUMBER LIQUIDATORS HOLDINGS, INC. Ticker: LL Security ID: 55003T107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Macon F. Brock, Jr. For For Management 1.2 Elect Director John M. Presley For For Management 1.3 Elect Director Thomas D. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARTIN MARIETTA MATERIALS, INC. Ticker: MLM Security ID: 573284106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Howard Nye For For Management 1.2 Elect Director Laree E. Perez For For Management 1.3 Elect Director Dennis L. Rediker For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASTEC, INC. Ticker: MTZ Security ID: 576323109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Dwyer For For Management 1.2 Elect Director Frank E. Jaumot For For Management 1.3 Elect Director Jose S. Sorzano For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Approve Omnibus Stock Plan For Against Management MCDERMOTT INTERNATIONAL, INC. Ticker: MDR Security ID: 580037109 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bookout, III For For Management 1.2 Elect Director Roger A. Brown For For Management 1.3 Elect Director Stephen G. Hanks For For Management 1.4 Elect Director Stephen M. Johnson For For Management 1.5 Elect Director D. Bradley McWilliams For For Management 1.6 Elect Director William H. Schumann, For For Management III 1.7 Elect Director Mary L. Shafer-Malicki For For Management 1.8 Elect Director David A. Trice For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven M. Altschuler For For Management 1b Elect Director Howard B. Bernick For For Management 1c Elect Director Kimberly A. Casiano For For Management 1d Elect Director Anna C. Catalano For For Management 1e Elect Director Celeste A. Clark For For Management 1f Elect Director James M. Cornelius For For Management 1g Elect Director Stephen W. Golsby For For Management 1h Elect Director Peter Kasper Jakobsen For For Management 1i Elect Director Peter G. Ratcliffe For For Management 1j Elect Director Elliott Sigal For For Management 1k Elect Director Robert S. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MEDIVATION, INC. Ticker: MDVN Security ID: 58501N101 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. Adams For For Management 1.2 Elect Director Kim D. Blickenstaff For For Management 1.3 Elect Director Kathryn E. Falberg For For Management 1.4 Elect Director Dawn Graham For For Management 1.5 Elect Director David T. Hung For For Management 1.6 Elect Director W. Anthony Vernon For For Management 1.7 Elect Director Wendy L. Yarno For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Omnibus Stock Plan For Against Management 6 Approve Executive Incentive Bonus Plan For For Management MICHAEL KORS HOLDINGS LTD. Ticker: KORS Security ID: G60754101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect M. William Benedetto as Director For For Management 2b Elect Stephen F. Reitman as a Director For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors NETSUITE INC. Ticker: N Security ID: 64118Q107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Beane III For For Management 1.2 Elect Director Deborah Farrington For For Management 1.3 Elect Director Edward Zander For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management NUANCE COMMUNICATIONS, INC. Ticker: NUAN Security ID: 67020Y100 Meeting Date: JAN 25, 2013 Meeting Type: Annual Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul A. Ricci For For Management 1b Elect Director Robert G. Teresi For For Management 1c Elect Director Robert J. Frankenberg For For Management 1d Elect Director Katharine A. Martin For For Management 1e Elect Director Patrick T. Hackett For For Management 1f Elect Director William H. Janeway For For Management 1g Elect Director Mark B. Myers For For Management 1h Elect Director Philip J. Quigley For For Management 1i Elect Director Mark R. Laret For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management NXP SEMICONDUCTORS NV Ticker: NXPI Security ID: N6596X109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: MAY 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2a Adopt Financial Statements and For For Management Statutory Reports 2b Receive Explanation on Company's None None Management Reserves and Dividend Policy 2c Approve Discharge of Board of Directors For For Management 3a Elect R.L. Clemmer as Director For For Management 3b Elect Peter Bonfield as Director For For Management 3c Elect J.P. Huth as Director For Against Management 3d Elect E. Durban as Director For Against Management 3e Elect K.A. Goldman as Director For For Management 3f Elect J. Kaeser as Director For For Management 3g Elect I. Loring as Director For Against Management 3h Elect M. Plantevin as Director For Against Management 3i Elect V. Bhatia as Director For For Management 3j Elect R. MacKenzie as Director For Against Management 3k Elect Jean-Pierre Saad as Director For Against Management 4 Authorize Repurchase of Up to 50 For Against Management Percent of Issued Share Capital 5 Other Business (Non-Voting) None None Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Larry O'Reilly For For Management 1b Elect Director Rosalie O'Reilly-Wooten For For Management 1c Elect Director Thomas T. Hendrickson For For Management 2 Declassify the Board of Directors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Amend Articles of Incorporation to For For Management Eliminate Unnecessary and Outdated Provisions and to Make Minor Revisions to Conform to Current State Laws and Clarify 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management ONYX PHARMACEUTICALS, INC. Ticker: ONXX Security ID: 683399109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Corinne H. Nevinny For For Management 1.2 Elect Director Thomas G. Wiggans For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John M. Donovan For For Management 1b Elect Director Nir Zuk For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry J. Franklin For For Management 1.2 Elect Director Diane Hessan For For Management 1.3 Elect Director William W. Moreton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PATTERSON-UTI ENERGY, INC. Ticker: PTEN Security ID: 703481101 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark S. Siegel For For Management 1.2 Elect Director Kenneth N. Berns For For Management 1.3 Elect Director Charles O. Buckner For For Management 1.4 Elect Director Michael W. Conlon For For Management 1.5 Elect Director Curtis W. Huff For For Management 1.6 Elect Director Terry H. Hunt For For Management 1.7 Elect Director Cloyce A. Talbott For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PERRIGO COMPANY Ticker: PRGO Security ID: 714290103 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary M. Cohen For For Management 1.2 Elect Director David T. Gibbons For Withhold Management 1.3 Elect Director Ran Gottfried For For Management 1.4 Elect Director Ellen R. Hoffing For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angel Cabrera For For Management 1b Elect Director Rita V. Foley For For Management 1c Elect Director Rakesh Gangwal For For Management 1d Elect Director Joseph S. Hardin, Jr. For For Management 1e Elect Director Gregory P. Josefowicz For For Management 1f Elect Director Richard K. Lochridge For For Management 1g Elect Director Robert F. Moran For For Management 1h Elect Director Barbara Munder For For Management 1i Elect Director Thomas G. Stemberg For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tim Armstrong For For Management 1.2 Elect Director Howard W. Barker, Jr. For For Management 1.3 Elect Director Jeffery H. Boyd For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Thomas E. Rothman For For Management 1.9 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Pro-rata Vesting of Equity Awards Against Against Shareholder PRICESMART, INC. Ticker: PSMT Security ID: 741511109 Meeting Date: JAN 22, 2013 Meeting Type: Annual Record Date: NOV 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sherry S. Bahrambeygui For For Management 1.2 Elect Director Gonzalo Barrutieta For For Management 1.3 Elect Director Katherine L. Hensley For For Management 1.4 Elect Director Leon C. Janks For For Management 1.5 Elect Director Jose Luis Laparte For For Management 1.6 Elect Director Mitchell G. Lynn For For Management 1.7 Elect Director Robert E. Price For Withhold Management 1.8 Elect Director Edgar Zurcher For Withhold Management 2 Approve Omnibus Stock Plan For Against Management PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Emanuel Chirico For For Management 1.3 Elect Director Juan R. Figuereo For For Management 1.4 Elect Director Joseph B. Fuller For For Management 1.5 Elect Director Fred Gehring For For Management 1.6 Elect Director Margaret L. Jenkins For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Helen McCluskey For For Management 1.10 Elect Director Henry Nasella For For Management 1.11 Elect Director Rita M. Rodriguez For For Management 1.12 Elect Director Craig Rydin For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Ball For For Management 1.2 Elect Director J. Michal Conaway For For Management 1.3 Elect Director Vincent D. Foster For For Management 1.4 Elect Director Bernard Fried For For Management 1.5 Elect Director Louis C. Golm For For Management 1.6 Elect Director Worthing F. Jackman For For Management 1.7 Elect Director James F. O'Neil III For For Management 1.8 Elect Director Bruce Ranck For For Management 1.9 Elect Director Margaret B. Shannon For For Management 1.10 Elect Director Pat Wood, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RACKSPACE HOSTING, INC. Ticker: RAX Security ID: 750086100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Lanham Napier For For Management 1.2 Elect Director George J. Still, Jr. For For Management 1.3 Elect Director Michael Sam Gilliland For For Management 2 Ratify Auditors For For Management RAYMOND JAMES FINANCIAL, INC. Ticker: RJF Security ID: 754730109 Meeting Date: FEB 21, 2013 Meeting Type: Annual Record Date: DEC 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shelley G. Broader For For Management 1.2 Elect Director Francis S. Godbold For For Management 1.3 Elect Director H. William Habermeyer, For For Management Jr. 1.4 Elect Director Chet Helck For For Management 1.5 Elect Director Thomas A. James For For Management 1.6 Elect Director Gordon L. Johnson For For Management 1.7 Elect Director Paul C. Reilly For For Management 1.8 Elect Director Robert P. Saltzman For For Management 1.9 Elect Director Hardwick Simmons For For Management 1.10 Elect Director Susan N. Story For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation REALOGY HOLDINGS CORP. Ticker: RLGY Security ID: 75605Y106 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director V. Ann Hailey For For Management 1.2 Elect Director M. Ali Rashid For Withhold Management 1.3 Elect Director Brett White For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael S. Brown For For Management 1.2 Elect Director Leonard S. Schleifer For For Management 1.3 Elect Director Eric M. Shooter For For Management 1.4 Elect Director George D. Yancopoulos For For Management 2 Ratify Auditors For For Management ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Balmuth For For Management 1b Elect Director K. Gunnar Bjorklund For For Management 1c Elect Director Sharon D. Garrett For For Management 1d Elect Director Michael J. Bush For For Management 1e Elect Director Norman A. Ferber For For Management 1f Elect Director Gregory L. Quesnel For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: MAR 20, 2013 Meeting Type: Special Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For Against Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stratton Sclavos For For Management 1.2 Elect Director Lawrence Tomlinson For For Management 1.3 Elect Director Shirley Young For For Management 2 Declassify the Board of Directors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78388J106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin L. Beebe For For Management 1.2 Elect Director Jack Langer For For Management 1.3 Elect Director Jeffrey A. Stoops For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SCRIPPS NETWORKS INTERACTIVE, INC. Ticker: SNI Security ID: 811065101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Galloway For For Management 1.2 Elect Director Nicholas B. Paumgarten For For Management 1.3 Elect Director Jeffrey Sagansky For For Management 1.4 Elect Director Ronald W. Tysoe For For Management SIRIUS XM RADIO INC. Ticker: SIRI Security ID: 82967N108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan L. Amble For For Management 1.2 Elect Director Mark D. Carleton For For Management 1.3 Elect Director David J.A. Flowers For Withhold Management 1.4 Elect Director Eddy W. Hartenstein For For Management 1.5 Elect Director James P. Holden For For Management 1.6 Elect Director Gregory B. Maffei For Withhold Management 1.7 Elect Director Evan D. Malone For For Management 1.8 Elect Director James E. Meyer For For Management 1.9 Elect Director James F. Mooney For For Management 1.10 Elect Director Robin S. Pringle For For Management 1.11 Elect Director Carl E. Vogel For For Management 1.12 Elect Director Vanessa A. Wittman For For Management 1.13 Elect Director David Zaslav For For Management 2 Ratify Auditors For For Management 3 Adopt Policy on Succession Planning Against Against Shareholder SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Hornik For For Management 1.2 Elect Director Thomas M. Neustaetter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management STERICYCLE, INC. Ticker: SRCL Security ID: 858912108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark C. Miller For For Management 1b Elect Director Jack W. Schuler For For Management 1c Elect Director Charles A. Alutto For For Management 1d Elect Director Thomas D. Brown For For Management 1e Elect Director Rod F. Dammeyer For For Management 1f Elect Director William K. Hall For For Management 1g Elect Director Jonathan T. Lord For For Management 1h Elect Director John Patience For For Management 1i Elect Director Ronald G. Spaeth For For Management 1j Elect Director Mike S. Zafirovski For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder SVB FINANCIAL GROUP Ticker: SIVB Security ID: 78486Q101 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Greg W. Becker For For Management 1.2 Elect Director Eric A. Benhamou For For Management 1.3 Elect Director David M. Clapper For For Management 1.4 Elect Director Roger F. Dunbar For For Management 1.5 Elect Director Joel P. Friedman For For Management 1.6 Elect Director C. Richard Kramlich For For Management 1.7 Elect Director Lata Krishnan For For Management 1.8 Elect Director Jeffrey N. Maggioncalda For For Management 1.9 Elect Director Kate D. Mitchell For For Management 1.10 Elect Director John F. Robinson For For Management 1.11 Elect Director Garen K. Staglin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SXC HEALTH SOLUTIONS CORP. Ticker: SXCI Security ID: 78505P100 Meeting Date: JUL 02, 2012 Meeting Type: Special Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Omnibus Stock Plan For Against Management 3 Change Company Name to Catamaran For For Management Corporation 4 Adjourn Meeting For Against Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward P. Boykin For For Management 1b Elect Director Cary T. Fu For For Management 1c Elect Director Victor L. Lund For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Shareholder THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 21, 2013 Meeting Type: Annual Record Date: JAN 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Michael H. Kalkstein For For Management 1.3 Elect Director Jody S. Lindell For For Management 1.4 Elect Director Gary S. Petersmeyer For For Management 1.5 Elect Director Donald Press For For Management 1.6 Elect Director Steven Rosenberg For For Management 1.7 Elect Director Allan E. Rubenstein For For Management 1.8 Elect Director Robert S. Weiss For For Management 1.9 Elect Director Stanley Zinberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HAIN CELESTIAL GROUP, INC. Ticker: HAIN Security ID: 405217100 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irwin D. Simon For For Management 1.2 Elect Director Richard C. Berke For For Management 1.3 Elect Director Jack Futterman For For Management 1.4 Elect Director Marina Hahn For For Management 1.5 Elect Director Andrew R. Heyer For For Management 1.6 Elect Director Brett Icahn For For Management 1.7 Elect Director Roger Meltzer For For Management 1.8 Elect Director Scott M. O'Neil For For Management 1.9 Elect Director David Schechter For For Management 1.10 Elect Director Lawrence S. Zilavy For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management THE SHERWIN-WILLIAMS COMPANY Ticker: SHW Security ID: 824348106 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director Christopher M. Connor For For Management 1.3 Elect Director David F. Hodnik For For Management 1.4 Elect Director Thomas G. Kadien For For Management 1.5 Elect Director Richard J. Kramer For For Management 1.6 Elect Director Susan J. Kropf For For Management 1.7 Elect Director Richard K. Smucker For For Management 1.8 Elect Director John M. Stropki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management TOLL BROTHERS, INC. Ticker: TOL Security ID: 889478103 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas C. Yearley, Jr. For For Management 1.2 Elect Director Robert S. Blank For For Management 1.3 Elect Director Edward G. Boehne For For Management 1.4 Elect Director Richard J. Braemer For For Management 1.5 Elect Director Carl E. Marbach For For Management 1.6 Elect Director Stephen A. Novick For For Management 1.7 Elect Director Paul E. Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors TRACTOR SUPPLY COMPANY Ticker: TSCO Security ID: 892356106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Wright For For Management 1.2 Elect Director Johnston C. Adams For For Management 1.3 Elect Director Peter D. Bewley For For Management 1.4 Elect Director Jack C. Bingleman For For Management 1.5 Elect Director Richard W. Frost For For Management 1.6 Elect Director Cynthia T. Jamison For For Management 1.7 Elect Director George MacKenzie For For Management 1.8 Elect Director Edna K. Morris For For Management 1.9 Elect Director Gregory A. Sandfort For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TRANSDIGM GROUP INCORPORATED Ticker: TDG Security ID: 893641100 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mervin Dunn For For Management 1.2 Elect Director Michael S. Graff For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors None For Shareholder TRIMBLE NAVIGATION LIMITED Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Berglund For For Management 1.2 Elect Director John B. Goodrich For For Management 1.3 Elect Director William Hart For For Management 1.4 Elect Director Merit E. Janow For For Management 1.5 Elect Director Ulf J. Johansson For For Management 1.6 Elect Director Ronald S. Nersesian For For Management 1.7 Elect Director Mark S. Peek For For Management 1.8 Elect Director Nickolas W. Vande Steeg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TRINITY INDUSTRIES, INC. Ticker: TRN Security ID: 896522109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Rhys J. Best For For Management 1.3 Elect Director David W. Biegler For For Management 1.4 Elect Director Leldon E. Echols For For Management 1.5 Elect Director Ronald J. Gafford For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Melendy E. Lovett For For Management 1.8 Elect Director Charles W. Matthews For For Management 1.9 Elect Director Douglas L. Rock For For Management 1.10 Elect Director Timothy R. Wallace For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management TW TELECOM INC. Ticker: TWTC Security ID: 87311L104 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory J. Attorri For For Management 1.2 Elect Director Spencer B. Hays For For Management 1.3 Elect Director Larissa L. Herda For For Management 1.4 Elect Director Kevin W. Mooney For For Management 1.5 Elect Director Kirby G. Pickle For For Management 1.6 Elect Director Roscoe C. Young, II For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder ULTA SALON, COSMETICS & FRAGRANCE, INC. Ticker: ULTA Security ID: 90384S303 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Heilbronn For For Management 1.2 Elect Director Michael R. MacDonald For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNDER ARMOUR, INC. Ticker: UA Security ID: 904311107 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin A. Plank For For Management 1.2 Elect Director Byron K. Adams, Jr. For For Management 1.3 Elect Director Douglas E. Coltharp For For Management 1.4 Elect Director Anthony W. Deering For For Management 1.5 Elect Director A.B. Krongard For For Management 1.6 Elect Director William R. McDermott For For Management 1.7 Elect Director Eric T. Olson For For Management 1.8 Elect Director Brenda Piper For For Management 1.9 Elect Director Harvey L. Sanders For For Management 1.10 Elect Director Thomas J. Sippel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management UNITED RENTALS, INC. Ticker: URI Security ID: 911363109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Bobby J. Griffin For For Management 1.4 Elect Director Michael J. Kneeland For For Management 1.5 Elect Director Pierre E. Leroy For For Management 1.6 Elect Director Singleton B. McAllister For For Management 1.7 Elect Director Brian D. McAuley For For Management 1.8 Elect Director John S. McKinney For For Management 1.9 Elect Director James H. Ozanne For For Management 1.10 Elect Director Jason D. Papastavrou For For Management 1.11 Elect Director Filippo Passerini For For Management 1.12 Elect Director Donald C. Roof For For Management 1.13 Elect Director Keith Wimbush For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Belair For Withhold Management 1.2 Elect Director Robert H. Strouse For For Management 1.3 Elect Director Margaret A. Hayne For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Eliminate Cumulative Voting and Adopt For For Management Majority Vote Standard 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity VALMONT INDUSTRIES, INC. Ticker: VMI Security ID: 920253101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kaj den Daas For For Management 1.2 Elect Director James B. Milliken For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management WESTLAKE CHEMICAL CORPORATION Ticker: WLK Security ID: 960413102 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert T. Blakely For For Management 1.2 Elect Director Albert Chao For Withhold Management 1.3 Elect Director Michael J. Graff For For Management 1.4 Elect Director R. Bruce Northcutt For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philip T. Gianos For For Management 2 Elect Director Moshe N. Gavrielov For For Management 3 Elect Director John L. Doyle For For Management 4 Elect Director Jerald G. Fishman For For Management 5 Elect Director William G. Howard, Jr. For For Management 6 Elect Director J. Michael Patterson For For Management 7 Elect Director Albert A. Pimentel For For Management 8 Elect Director Marshall C. Turner For For Management 9 Elect Director Elizabeth W. Vanderslice For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Amend Omnibus Stock Plan For Against Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management VP Growth ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management AGRIUM INC. Ticker: AGU Security ID: 008916108 Meeting Date: APR 09, 2013 Meeting Type: Proxy Contest Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1 Re-appoint KPMG LLP as Auditors For For Management 2 Advisory Vote on Executive For For Management Compensation Approach 3 Approve Shareholder Rights Plan For For Management 4.1 Elect Director David C. Everitt For For Management 4.2 Elect Director Russell K. Girling For For Management 4.3 Elect Director Susan A. Henry For For Management 4.4 Elect Director Russell J. Horner For For Management 4.5 Elect Director David J. Lesar For For Management 4.6 Elect Director John E. Lowe For For Management 4.7 Elect Director A. Anne McLellan For For Management 4.8 Elect Director Derek G. Pannell For For Management 4.9 Elect Director Frank W. Proto For For Management 4.10 Elect Director Mayo M. Schmidt For For Management 4.11 Elect Director Michael M. Wilson For For Management 4.12 Elect Director Victor J. Zaleschuk For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1 Re-appoint KPMG LLP as Auditors For Did Not Vote Management 2 Advisory Vote on Executive Against Did Not Vote Management Compensation Approach 3 Approve Shareholder Rights Plan For Did Not Vote Management 4.1 Elect Director Barry Rosenstein For Did Not Vote Shareholder 4.2 Elect Director David Bullock For Did Not Vote Shareholder 4.3 Elect Director Mitchell Jacobson For Did Not Vote Shareholder 4.4 Elect Director Hon. Lyle Vanclief For Did Not Vote Shareholder 4.5 Elect Director Stephen Clark For Did Not Vote Shareholder 4.6 Management Nominee- David Everitt For Did Not Vote Shareholder 4.7 Management Nominee- John Lowe For Did Not Vote Shareholder 4.8 Management Nominee- Victor Zaleschuk For Did Not Vote Shareholder 4.9 Management Nominee- Russell Girling For Did Not Vote Shareholder 4.10 Management Nominee- A. Anne McLellan For Did Not Vote Shareholder 4.11 Management Nominee- David Lesar For Did Not Vote Shareholder 4.12 Management Nominee- Michael Wilson For Did Not Vote Shareholder ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Ayer For For Management 1.2 Elect Director Patricia M. Bedient For For Management 1.3 Elect Director Marion C. Blakey For For Management 1.4 Elect Director Phyllis J. Campbell For For Management 1.5 Elect Director Jessie J. Knight, Jr. For For Management 1.6 Elect Director R. Marc Langland For For Management 1.7 Elect Director Dennis F. Madsen For For Management 1.8 Elect Director Byron I. Mallott For For Management 1.9 Elect Director J. Kenneth Thompson For For Management 1.10 Elect Director Bradley D. Tilden For For Management 1.11 Elect Director Eric K. Yeaman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E.I. Pyott For For Management 1b Elect Director Michael R. Gallagher For For Management 1c Elect Director Deborah Dunsire For For Management 1d Elect Director Dawn Hudson For For Management 1e Elect Director Trevor M. Jones For For Management 1f Elect Director Louis J. Lavigne, Jr. For For Management 1g Elect Director Peter J. McDonnell For For Management 1h Elect Director Timothy D. Proctor For For Management 1i Elect Director Russell T. Ray For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5.1 Provide Right to Act by Written Consent Against For Shareholder 5.2 Report on Lobbying Payments and Policy Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder AMERICAN CAMPUS COMMUNITIES, INC. Ticker: ACC Security ID: 024835100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Bayless Jr. For For Management 1.2 Elect Director R.D. Burck For For Management 1.3 Elect Director G. Steven Dawson For For Management 1.4 Elect Director Cydney C. Donnell For For Management 1.5 Elect Director Edward Lowenthal For For Management 1.6 Elect Director Oliver Luck For For Management 1.7 Elect Director Winston W. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: FEB 28, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven H. Collis For For Management 1.2 Elect Director Douglas R. Conant For For Management 1.3 Elect Director Richard W. Gochnauer For For Management 1.4 Elect Director Richard C. Gozon For For Management 1.5 Elect Director Edward E. Hagenlocker For For Management 1.6 Elect Director Kathleen W. Hyle For For Management 1.7 Elect Director Michael J. Long For For Management 1.8 Elect Director Henry W. McGee For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management ANNIE'S INC. Ticker: BNNY Security ID: 03600T104 Meeting Date: SEP 10, 2012 Meeting Type: Annual Record Date: JUL 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Behnke For For Management 1.2 Elect Director Julie D. Klapstein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 13, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellen R. Alemany For For Management 1.2 Elect Director Gregory D. Brenneman For For Management 1.3 Elect Director Leslie A. Brun For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Eric C. Fast For For Management 1.6 Elect Director Linda R. Gooden For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For For Management 1.9 Elect Director Carlos A. Rodriguez For For Management 1.10 Elect Director Enrique T. Salem For For Management 1.11 Elect Director Gregory L. Summe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BEAM INC. Ticker: BEAM Security ID: 073730103 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Goldstein For For Management 1b Elect Director Stephen W. Golsby For For Management 1c Elect Director Ann F. Hackett For For Management 1d Elect Director A. D. David Mackay For For Management 1e Elect Director Gretchen W. Price For For Management 1f Elect Director Matthew J. Shattock For For Management 1g Elect Director Robert A. Steele For For Management 1h Elect Director Peter M. Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROWN-FORMAN CORPORATION Ticker: BF.A Security ID: 115637209 Meeting Date: JUL 26, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Bostrom For For Management 1.2 Elect Director James D. Plummer For For Management 1.3 Elect Director Alberto For For Management Sangiovanni-Vincentelli 1.4 Elect Director George M. Scalise For For Management 1.5 Elect Director John B. Shoven For For Management 1.6 Elect Director Roger S. Siboni For For Management 1.7 Elect Director Young K. Sohn For For Management 1.8 Elect Director Lip-Bu Tan For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James T. Hackett For For Management 1.2 Elect Director Michael E. Patrick For For Management 1.3 Elect Director Jon Erik Reinhardsen For For Management 1.4 Elect Director Bruce W. Wilkinson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management CAREFUSION CORPORATION Ticker: CFN Security ID: 14170T101 Meeting Date: APR 15, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Philip L. Francis For For Management 1b Elect Director Robert F. Friel For For Management 1c Elect Director Gregory T. Lucier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement Against For Shareholder 5 Declassify the Board of Directors Against For Shareholder CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Juan Gallardo For For Management 1.4 Elect Director David R. Goode For For Management 1.5 Elect Director Jesse J. Greene, Jr. For For Management 1.6 Elect Director Jon M. Huntsman, Jr. For For Management 1.7 Elect Director Peter A. Magowan For For Management 1.8 Elect Director Dennis A. Muilenburg For For Management 1.9 Elect Director Douglas R. Oberhelman For For Management 1.10 Elect Director William A. Osborn For For Management 1.11 Elect Director Charles D. Powell For For Management 1.12 Elect Director Edward B. Rust, Jr. For For Management 1.13 Elect Director Susan C. Schwab For For Management 1.14 Elect Director Joshua I. Smith For For Management 1.15 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 8 Review and Assess Human Rights Policies Against Against Shareholder 9 Prohibit Sales to the Government of Against Against Shareholder Sudan CBRE GROUP, INC. Ticker: CBG Security ID: 12504L109 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Blum For For Management 1.2 Elect Director Brandon B. Boze For For Management 1.3 Elect Director Curtis F. Feeny For For Management 1.4 Elect Director Bradford M. Freeman For For Management 1.5 Elect Director Michael Kantor For For Management 1.6 Elect Director Frederic V. Malek For For Management 1.7 Elect Director Jane J. Su For For Management 1.8 Elect Director Robert E. Sulentic For For Management 1.9 Elect Director Laura D. Tyson For For Management 1.10 Elect Director Gary L. Wilson For For Management 1.11 Elect Director Ray Wirta For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHICO'S FAS, INC. Ticker: CHS Security ID: 168615102 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Verna K. Gibson For For Management 1.2 Elect Director David F. Dyer For For Management 1.3 Elect Director Janice L. Fields For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: 171340102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradley C. Irwin For For Management 1b Elect Director Penry W. Price For For Management 1c Elect Director Arthur B. Winkleblack For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Stephanie Tilenius For For Management 1.8 Elect Director Jide Zeitlin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda L. Adamany For For Management 1.2 Elect Director Kevin S. Crutchfield For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Randolph E. Gress For For Management 1.5 Elect Director Mitchell J. Krebs For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Change State of Incorporation [from For For Management Idaho to Delaware] COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nikesh Arora For For Management 1b Elect Director John T. Cahill For For Management 1c Elect Director Ian Cook For For Management 1d Elect Director Helene D. Gayle For For Management 1e Elect Director Ellen M. Hancock For For Management 1f Elect Director Joseph Jimenez For For Management 1g Elect Director Richard J. Kogan For For Management 1h Elect Director Delano E. Lewis For For Management 1i Elect Director J. Pedro Reinhard For For Management 1j Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Adopt Share Retention Policy For Against Against Shareholder Senior Executives COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share COMMVAULT SYSTEMS, INC. Ticker: CVLT Security ID: 204166102 Meeting Date: AUG 22, 2012 Meeting Type: Annual Record Date: JUL 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director N. Robert Hammer For For Management 1.2 Elect Director Keith Geeslin For For Management 1.3 Elect Director Gary B. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CORE LABORATORIES N.V. Ticker: CLB Security ID: N22717107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director D. John Ogren For For Management 1b Elect Director Lucia van Geuns For For Management 1c Elect Director Charles L. Dunlap For For Management 2 Ratify PricewaterhouseCoopers as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Financial Statements and For For Management Statutory Reports 5 Approve Cancellation of Repurchased For For Management Shares 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Grant Board Authority to Issue For For Management Ordinary and Preference Shares Up To 10 Percent of Issued Capital 8 Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 7 COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director John M. Connors, Jr. For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Randall J. Hogan, III For For Management 1h Elect Director Martin D. Madaus For For Management 1i Elect Director Dennis H. Reilley For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Authorize Open-Market Purchases of For For Management Ordinary Shares 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 7 Amend Articles of Association to For For Management expand the authority to execute instruments of transfer 8 Approve Creation of Distributable For For Management Reserves DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder DEERE & COMPANY Ticker: DE Security ID: 244199105 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel R. Allen For For Management 1b Elect Director Crandall C. Bowles For For Management 1c Elect Director Vance D. Coffman For For Management 1d Elect Director Charles O. Holliday, Jr. For For Management 1e Elect Director Dipak C. Jain For For Management 1f Elect Director Clayton M. Jones For For Management 1g Elect Director Joachim Milberg For For Management 1h Elect Director Richard B. Myers For For Management 1i Elect Director Thomas H. Patrick For For Management 1j Elect Director Aulana L. Peters For For Management 1k Elect Director Sherry M. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: MAY 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Breyer For For Management 2 Elect Director Donald J. Carty For For Management 3 Elect Director Janet F. Clark For For Management 4 Elect Director Laura Conigliaro For For Management 5 Elect Director Michael S. Dell For For Management 6 Elect Director Kenneth M. Duberstein For For Management 7 Elect Director William H. Gray, III For For Management 8 Elect Director Gerard J. Kleisterlee For For Management 9 Elect Director Klaus S. Luft For For Management 10 Elect Director Alex J. Mandl For For Management 11 Elect Director Shantanu Narayen For For Management 12 Elect Director H. Ross Perot, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management DENTSPLY INTERNATIONAL INC. Ticker: XRAY Security ID: 249030107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paula H. Cholmondeley For For Management 1b Elect Director Michael J. Coleman For For Management 1c Elect Director John C. Miles, II For For Management 1d Elect Director John L. Miclot For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Political Contributions Against Against Shareholder DOLBY LABORATORIES, INC. Ticker: DLB Security ID: 25659T107 Meeting Date: FEB 05, 2013 Meeting Type: Annual Record Date: DEC 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin Yeaman For For Management 1.2 Elect Director Peter Gotcher For For Management 1.3 Elect Director David Dolby For For Management 1.4 Elect Director Nicholas Donatiello, Jr. For For Management 1.5 Elect Director Micheline Chau For For Management 1.6 Elect Director Bill Jasper For For Management 1.7 Elect Director Sanford Robertson For For Management 1.8 Elect Director Roger Siboni For For Management 1.9 Elect Director Avadis Tevanian, Jr. For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management DTE ENERGY COMPANY Ticker: DTE Security ID: 233331107 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerard M. Anderson For For Management 1.2 Elect Director David A. Brandon For For Management 1.3 Elect Director Charles G. McClure, Jr. For For Management 1.4 Elect Director Gail J. McGovern For For Management 1.5 Elect Director James B. Nicholson For For Management 1.6 Elect Director Charles W. Pryor, Jr. For For Management 1.7 Elect Director Ruth G. Shaw For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David M. Moffett For For Management 1b Elect Director Richard T. Schlosberg, For For Management III 1c Elect Director Thomas J. Tierney For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Report on Privacy and Data Security Against Against Shareholder 5 Ratify Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director James C. Day For For Management 1c Elect Director Mark G. Papa For For Management 1d Elect Director H. Leighton Steward For For Management 1e Elect Director Donald F. Textor For For Management 1f Elect Director William R. Thomas For For Management 1g Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FLOWSERVE CORPORATION Ticker: FLS Security ID: 34354P105 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gayla J. Delly For For Management 1.2 Elect Director Rick J. Mills For For Management 1.3 Elect Director Charles M. Rampacek For For Management 1.4 Elect Director William C. Rusnack For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management 5 Provide Right to Act by Written Consent Against For Shareholder FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ken C. Hicks For For Management 1.2 Elect Director Guillermo G. Marmol For For Management 1.3 Elect Director Dona D. Young For For Management 1.4 Elect Director Maxine Clark For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder FREESCALE SEMICONDUCTOR, LTD. Ticker: FSL Security ID: G3727Q101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chinh E. Chu For Withhold Management 1.2 Elect Director John T. Dickson For For Management 1.3 Elect Director Daniel J. Heneghan For For Management 1.4 Elect Director Thomas H. Lister For For Management 1.5 Elect Director Gregg A. Lowe For For Management 1.6 Elect Director John W. Marren For Withhold Management 1.7 Elect Director J. Daniel McCranie For For Management 1.8 Elect Director James A. Quella For Withhold Management 1.9 Elect Director Peter Smitham For Withhold Management 1.10 Elect Director Gregory L. Summe For Withhold Management 1.11 Elect Director Claudius E. Watts, IV For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director Carla A. Hills For For Management 1.4 Elect Director Kevin E. Lofton For For Management 1.5 Elect Director John W. Madigan For For Management 1.6 Elect Director John C. Martin For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director Richard J. Whitley For For Management 1.9 Elect Director Gayle E. Wilson For For Management 1.10 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder GNC HOLDINGS, INC. Ticker: GNC Security ID: 36191G107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip E. Mallott For For Management 1.2 Elect Director C. Scott O'Hara For For Management 1.3 Elect Director Richard J. Wallace For For Management 2 Eliminate Class of Common Stock For For Management 3 Establish Range For Board Size For For Management 4 Declassify the Board of Directors For For Management 5 Amendment to Delete Various Provisions For For Management Related to the Company's Former 'Sponsors' which are Now Inapplicable 6 Provide Right to Act by Written Consent For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder HARLEY-DAVIDSON, INC. Ticker: HOG Security ID: 412822108 Meeting Date: APR 27, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry K. Allen For For Management 1.2 Elect Director R. John Anderson For For Management 1.3 Elect Director Richard R. Beattie For For Management 1.4 Elect Director Martha F. Brooks For For Management 1.5 Elect Director Michael J. Cave For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Donald A. James For For Management 1.8 Elect Director Sara L. Levinson For For Management 1.9 Elect Director N. Thomas Linebarger For For Management 1.10 Elect Director George L. Miles, Jr. For For Management 1.11 Elect Director James A. Norling For For Management 1.12 Elect Director Keith E. Wandell For For Management 1.13 Elect Director Jochen Zeitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gordon M. Bethune For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder HUNTSMAN CORPORATION Ticker: HUN Security ID: 447011107 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director Jon M. Huntsman, Jr. For For Management 1.4 Elect Director Robert J. Margetts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan W. Ayers For For Management 1.2 Elect Director Robert J. Murray For For Management 1.3 Elect Director M. Anne Szostak For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder LINCOLN ELECTRIC HOLDINGS, INC. Ticker: LECO Security ID: 533900106 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Hanks For For Management 1.2 Elect Director Kathryn Jo Lincoln For For Management 1.3 Elect Director William E. MacDonald, For For Management III 1.4 Elect Director George H. Walls, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LINEAR TECHNOLOGY CORPORATION Ticker: LLTC Security ID: 535678106 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Swanson, Jr. For For Management 1.2 Elect Director Lothar Maier For For Management 1.3 Elect Director Arthur C. Agnos For For Management 1.4 Elect Director John J. Gordon For For Management 1.5 Elect Director David S. Lee For For Management 1.6 Elect Director Richard M. Moley For For Management 1.7 Elect Director Thomas S. Volpe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LKQ CORPORATION Ticker: LKQ Security ID: 501889208 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Clinton Allen For For Management 1.2 Elect Director Kevin F. Flynn For For Management 1.3 Elect Director Ronald G. Foster For For Management 1.4 Elect Director Joseph M. Holsten For For Management 1.5 Elect Director Blythe J. McGarvie For For Management 1.6 Elect Director Paul M. Meister For For Management 1.7 Elect Director John F. O'Brien For For Management 1.8 Elect Director Guhan Subramanian For For Management 1.9 Elect Director Robert L. Wagman For For Management 1.10 Elect Director William M. Webster, IV For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For For Management 1.7 Elect Director Robert L. Johnson For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Richard K. Lochridge For For Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wisemen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder MARRIOTT INTERNATIONAL, INC. Ticker: MAR Security ID: 571903202 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.W. Marriott, Jr. For For Management 1.2 Elect Director John W. Marriott, III For For Management 1.3 Elect Director Mary K. Bush For For Management 1.4 Elect Director Frederick A. Henderson For For Management 1.5 Elect Director Lawrence W. Kellner For For Management 1.6 Elect Director Debra L. Lee For For Management 1.7 Elect Director George Munoz For For Management 1.8 Elect Director Harry J. Pearce For For Management 1.9 Elect Director Steven S Reinemund For For Management 1.10 Elect Director W. Mitt Romney For For Management 1.11 Elect Director Lawrence M. Small For For Management 1.12 Elect Director Arne M. Sorenson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Nancy J. Karch For For Management 1g Elect Director Marc Olivie For For Management 1h Elect Director Rima Qureshi For For Management 1i Elect Director Jose Octavio Reyes For For Management Lagunes 1j Elect Director Mark Schwartz For For Management 1k Elect Director Jackson P. Tai For For Management 1l Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Walter E. Massey For For Management 1b Elect Director John W. Rogers, Jr. For For Management 1c Elect Director Roger W. Stone For For Management 1d Elect Director Miles D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Pay Disparity Against Against Shareholder 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Human Rights Risk Assessment Against Against Shareholder Process 7 Report on Nutrition Initiatives and Against Against Shareholder Childhood Obesity Concerns MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven M. Altschuler For For Management 1b Elect Director Howard B. Bernick For For Management 1c Elect Director Kimberly A. Casiano For For Management 1d Elect Director Anna C. Catalano For For Management 1e Elect Director Celeste A. Clark For For Management 1f Elect Director James M. Cornelius For For Management 1g Elect Director Stephen W. Golsby For For Management 1h Elect Director Peter Kasper Jakobsen For For Management 1i Elect Director Peter G. Ratcliffe For For Management 1j Elect Director Elliott Sigal For For Management 1k Elect Director Robert S. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MEDIVATION, INC. Ticker: MDVN Security ID: 58501N101 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: MAY 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. Adams For For Management 1.2 Elect Director Gregory H. Bailey For For Management 1.3 Elect Director Kim D. Blickenstaff For For Management 1.4 Elect Director David T. Hung For For Management 1.5 Elect Director W. Anthony Vernon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For For Management 4 Approve Stock Split For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MOHAWK INDUSTRIES, INC. Ticker: MHK Security ID: 608190104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Fiedler For For Management 1.2 Elect Director W. Christopher Wellborn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products MONSTER BEVERAGE CORPORATION Ticker: MNST Security ID: 611740101 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney C. Sacks For For Management 1.2 Elect Director Hilton H. Schlosberg For For Management 1.3 Elect Director Norman C. Epstein For For Management 1.4 Elect Director Benjamin M. Polk For For Management 1.5 Elect Director Sydney Selati For For Management 1.6 Elect Director Harold C. Taber, Jr. For For Management 1.7 Elect Director Mark S. Vidergauz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NETSUITE INC. Ticker: N Security ID: 64118Q107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Beane III For For Management 1.2 Elect Director Deborah Farrington For For Management 1.3 Elect Director Edward Zander For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management NOBLE ENERGY, INC. Ticker: NBL Security ID: 655044105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey L. Berenson For For Management 1.2 Elect Director Michael A. Cawley For For Management 1.3 Elect Director Edward F. Cox For For Management 1.4 Elect Director Charles D. Davidson For For Management 1.5 Elect Director Thomas J. Edelman For For Management 1.6 Elect Director Eric P. Grubman For For Management 1.7 Elect Director Kirby L. Hedrick For For Management 1.8 Elect Director Scott D. Urban For For Management 1.9 Elect Director William T. Van Kleef For For Management 1.10 Elect Director Molly K. Williamson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 6 Amend Bylaws to Change Certain For For Management Provisions NUCOR CORPORATION Ticker: NUE Security ID: 670346105 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter C. Browning For For Management 1.2 Elect Director Clayton C. Daley, Jr. For For Management 1.3 Elect Director Daniel R. DiMicco For For Management 1.4 Elect Director John J. Ferriola For For Management 1.5 Elect Director Harvey B. Gantt For For Management 1.6 Elect Director Victoria F. Haynes For For Management 1.7 Elect Director Bernard L. Kasriel For For Management 1.8 Elect Director Christopher J. Kearney For For Management 1.9 Elect Director Raymond J. Milchovich For For Management 1.10 Elect Director John H. Walker For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Reduce Supermajority Vote Requirement For For Management for Amendments to the Certificate of Incorporation 5 Reduce Supermajority Vote Requirement For For Management for Amendments to the Bylaws 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Report on Lobbying Payments and Policy Against Against Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For Against Management 1.2 Elect Director Howard I. Atkins For Against Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For Against Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For Against Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder OCEANEERING INTERNATIONAL, INC. Ticker: OII Security ID: 675232102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul B. Murphy, Jr. For For Management 1.2 Elect Director Harris J. Pappas For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John M. Donovan For For Management 1b Elect Director Nir Zuk For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 14, 2012 Meeting Type: Annual Record Date: JUN 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Donegan For For Management 1.2 Elect Director Vernon E. Oechsle For For Management 1.3 Elect Director Ulrich Schmidt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Emanuel Chirico For For Management 1.3 Elect Director Juan R. Figuereo For For Management 1.4 Elect Director Joseph B. Fuller For For Management 1.5 Elect Director Fred Gehring For For Management 1.6 Elect Director Margaret L. Jenkins For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Helen McCluskey For For Management 1.10 Elect Director Henry Nasella For For Management 1.11 Elect Director Rita M. Rodriguez For For Management 1.12 Elect Director Craig Rydin For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RED HAT, INC. Ticker: RHT Security ID: 756577102 Meeting Date: AUG 09, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marye Anne Fox For For Management 2 Elect Director Donald H. Livingstone For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Omnibus Stock Plan For Against Management 6 Declassify the Board of Directors Against For Shareholder REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael S. Brown For For Management 1.2 Elect Director Leonard S. Schleifer For For Management 1.3 Elect Director Eric M. Shooter For For Management 1.4 Elect Director George D. Yancopoulos For For Management 2 Ratify Auditors For For Management RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Election Director Peter Farrell For Against Management 1b Election Director Gary Pace For Against Management 1c Election Director Ronald Taylor For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management RIVERBED TECHNOLOGY, INC. Ticker: RVBD Security ID: 768573107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Floyd For For Management 1.2 Elect Director Christopher J. Schaepe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: MAR 20, 2013 Meeting Type: Special Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For Against Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stratton Sclavos For For Management 1.2 Elect Director Lawrence Tomlinson For For Management 1.3 Elect Director Shirley Young For For Management 2 Declassify the Board of Directors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78388J106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin L. Beebe For For Management 1.2 Elect Director Jack Langer For For Management 1.3 Elect Director Jeffrey A. Stoops For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For For Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Adrian Lajous For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Lubna S. Olayan For For Management 1i Elect Director L. Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For Against Management 6 Amend Employee Stock Purchase Plan For For Management SCRIPPS NETWORKS INTERACTIVE, INC. Ticker: SNI Security ID: 811065101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Galloway For For Management 1.2 Elect Director Nicholas B. Paumgarten For For Management 1.3 Elect Director Jeffrey Sagansky For For Management 1.4 Elect Director Ronald W. Tysoe For For Management SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Melvyn E. Bergstein For For Management 1b Elect Director Larry C. Glasscock For For Management 1c Elect Director Karen N. Horn For For Management 1d Elect Director Allan Hubbard For For Management 1e Elect Director Reuben S. Leibowitz For For Management 1f Elect Director Daniel C. Smith For For Management 1g Elect Director J. Albert Smith, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Hornik For For Management 1.2 Elect Director Thomas M. Neustaetter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard Schultz For For Management 1b Elect Director William W. Bradley For For Management 1c Elect Director Robert M. Gates For For Management 1d Elect Director Mellody Hobson For For Management 1e Elect Director Kevin R. Johnson For For Management 1f Elect Director Olden Lee For For Management 1g Elect Director Joshua Cooper Ramo For For Management 1h Elect Director James G. Shennan, Jr. For For Management 1i Elect Director Clara Shih For For Management 1j Elect Director Javier G. Teruel For For Management 1k Elect Director Myron E. Ullman, III For For Management 1l Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Prohibit Political Spending Against For Shareholder SUNTRUST BANKS, INC. Ticker: STI Security ID: 867914103 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Beall, II For For Management 1.2 Elect Director Alston D. Correll For For Management 1.3 Elect Director Jeffrey C. Crowe For For Management 1.4 Elect Director David H. Hughes For For Management 1.5 Elect Director M. Douglas Ivester For For Management 1.6 Elect Director Kyle Prechtl Legg For For Management 1.7 Elect Director William A. Linnenbringer For For Management 1.8 Elect Director Donna S. Morea For For Management 1.9 Elect Director David M. Ratcliffe For For Management 1.10 Elect Director William H. Rogers, Jr. For For Management 1.11 Elect Director Frank W. Scruggs For For Management 1.12 Elect Director Thomas R. Watjen For For Management 1.13 Elect Director Phail Wynn, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TERADYNE, INC. Ticker: TER Security ID: 880770102 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James W. Bagley For For Management 1b Elect Director Michael A. Bradley For For Management 1c Elect Director Albert Carnesale For For Management 1d Elect Director Daniel W. Christman For For Management 1e Elect Director Edwin J. Gillis For For Management 1f Elect Director Timothy E. Guertin For For Management 1g Elect Director Paul J. Tufano For For Management 1h Elect Director Roy A. Vallee For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 21, 2013 Meeting Type: Annual Record Date: JAN 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Michael H. Kalkstein For For Management 1.3 Elect Director Jody S. Lindell For For Management 1.4 Elect Director Gary S. Petersmeyer For For Management 1.5 Elect Director Donald Press For For Management 1.6 Elect Director Steven Rosenberg For For Management 1.7 Elect Director Allan E. Rubenstein For For Management 1.8 Elect Director Robert S. Weiss For For Management 1.9 Elect Director Stanley Zinberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 09, 2012 Meeting Type: Annual Record Date: SEP 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rose Marie Bravo For For Management 1.2 Elect Director Paul J. Fribourg For For Management 1.3 Elect Director Mellody Hobson For For Management 1.4 Elect Director Irvine O. Hockaday, Jr. For For Management 1.5 Elect Director Barry S. Sternlicht For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For Against Management 4 Ratify Auditors For For Management THE HERSHEY COMPANY Ticker: HSY Security ID: 427866108 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela M. Arway For For Management 1.2 Elect Director John P. Bilbrey For For Management 1.3 Elect Director Robert F. Cavanaugh For For Management 1.4 Elect Director Charles A. Davis For For Management 1.5 Elect Director Robert M. Malcolm For For Management 1.6 Elect Director James M. Mead For For Management 1.7 Elect Director James E. Nevels For For Management 1.8 Elect Director Anthony J. Palmer For For Management 1.9 Elect Director Thomas J. Ridge For For Management 1.10 Elect Director David L. Shedlarz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder TRIMBLE NAVIGATION LIMITED Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Berglund For For Management 1.2 Elect Director John B. Goodrich For For Management 1.3 Elect Director William Hart For For Management 1.4 Elect Director Merit E. Janow For For Management 1.5 Elect Director Ulf J. Johansson For For Management 1.6 Elect Director Ronald S. Nersesian For For Management 1.7 Elect Director Mark S. Peek For For Management 1.8 Elect Director Nickolas W. Vande Steeg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Elect Director Edward D. Breen For For Management 3.2 Elect Director Michael E. Daniels For For Management 3.3 Elect Director Frank M. Drendel For For Management 3.4 Elect Director Brian Duperreault For For Management 3.5 Elect Director Rajiv L. Gupta For For Management 3.6 Elect Director John A. Krol For For Management 3.7 Elect Director George R. Oliver For For Management 3.8 Elect Director Brendan R. O'Neill For For Management 3.9 Elect Director Sandra S. Wijnberg For For Management 3.10 Elect Director R. David Yost For For Management 4a Ratify Deloitte AG as Auditors For For Management 4b Appoint Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2012/2013 4c Ratify PricewaterhouseCoopers AG as For For Management Special Auditors 5a Approve Allocation of Income For For Management 5b Approve Ordinary Cash Dividend For For Management 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 7 Renew Authorized Capital For For Management 8 Approve Reduction in Share Capital For For Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Report on Lobbying Payments and Policy Against Against Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Michael J. Burns For For Management 1c Elect Director D. Scott Davis For For Management 1d Elect Director Stuart E. Eizenstat For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director William R. Johnson For For Management 1g Elect Director Candace Kendle For For Management 1h Elect Director Ann M. Livermore For For Management 1i Elect Director Rudy H. P. Markham For For Management 1j Elect Director Clark T. Randt, Jr. For For Management 1k Elect Director Carol B. Tome For For Management 1l Elect Director Kevin M. Warsh For For Management 2 Ratify Auditors For For Management 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Louis R. Chenevert For For Management 1b Elect Director John V. Faraci For For Management 1c Elect Director Jean-Pierre Garnier For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Marshall O. Larsen For For Management 1h Elect Director Harold McGraw, III For For Management 1i Elect Director Richard B. Myers For For Management 1j Elect Director H. Patrick Swygert For For Management 1k Elect Director Andre Villeneuve For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Belair For Withhold Management 1.2 Elect Director Robert H. Strouse For For Management 1.3 Elect Director Margaret A. Hayne For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Eliminate Cumulative Voting and Adopt For For Management Majority Vote Standard 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WATERS CORPORATION Ticker: WAT Security ID: 941848103 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Bekenstein For For Management 1.2 Elect Director Michael J. Berendt For For Management 1.3 Elect Director Douglas A. Berthiaume For For Management 1.4 Elect Director Edward Conard For For Management 1.5 Elect Director Laurie H. Glimcher For For Management 1.6 Elect Director Christopher A. Kuebler For For Management 1.7 Elect Director William J. Miller For For Management 1.8 Elect Director JoAnn A. Reed For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For Against Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philip T. Gianos For For Management 2 Elect Director Moshe N. Gavrielov For For Management 3 Elect Director John L. Doyle For For Management 4 Elect Director Jerald G. Fishman For For Management 5 Elect Director William G. Howard, Jr. For For Management 6 Elect Director J. Michael Patterson For For Management 7 Elect Director Albert A. Pimentel For For Management 8 Elect Director Marshall C. Turner For For Management 9 Elect Director Elizabeth W. Vanderslice For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Amend Omnibus Stock Plan For Against Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management VP Income & Growth ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label and Eliminate GMO Ingredients in Against Against Shareholder Products 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 9 Pro-rata Vesting of Equity Awards Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Director William L. Kimsey For For Management 2.2 Elect Director Robert I. Lipp For For Management 2.3 Elect Director Pierre Nanterme For For Management 2.4 Elect Director Gilles C. Pelisson For For Management 2.5 Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend 2010 Share Incentive Plan For Against Management 6 Authorize the Holding of the 2or For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock 9 Report on Lobbying Payments and Policy Against Against Shareholder ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert M. Hernandez as Director For For Management 1.2 Elect Peter Menikoff as Director For For Management 1.3 Elect Robert Ripp as Director For For Management 1.4 Elect Theodore E. Shasta as Director For For Management 2 Declassify the Board of Directors For For Management 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Dividends 5 Approve Discharge of Board and Senior For For Management Management 6.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6.2 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm as Auditors 6.3 Ratify BDO AG as Special Auditors For For Management 7 Amend Omnibus Stock Plan For Against Management 8 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction of Par Value 9 Advisory Vote to ratify Named For For Management Executive Officers' Compensation ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philippe G. H. Capron For Against Management 1.2 Elect Director Jean-Yves Charlier For Against Management 1.3 Elect Director Robert J. Corti For For Management 1.4 Elect Director Frederic R. Crepin For Against Management 1.5 Elect Director Jean-Francois Dubos For Against Management 1.6 Elect Director Lucian Grainge For Against Management 1.7 Elect Director Brian G. Kelly For Against Management 1.8 Elect Director Robert A. Kotick For Against Management 1.9 Elect Director Robert J. Morgado For For Management 1.10 Elect Director Richard Sarnoff For For Management 1.11 Elect Director Regis Turrini For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG Ticker: AWH Security ID: H01531104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Barbara T. Alexander as Director For For Management 1.2 Elect Scott Hunter as Director For For Management 1.3 Elect Patrick de Saint-Aignan as For For Management Director 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Accept Consolidated Financial For For Management Statements and Statutory Reports 4 Approve Retention of Disposable Profits For For Management 5 Approve Dividends For For Management 6 Approve Reduction in Share Capital For For Management 7 Appoint Deloitte & Touche Ltd. as For For Management Independent Auditors and Deloitte AG as Statutory Auditors 8 Appoint PricewaterhouseCoopers AG as For For Management Special Auditor 9 Approve Discharge of Board and Senior For For Management Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Brauer For Withhold Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Gayle P. W. Jackson For For Management 1.6 Elect Director James C. Johnson For For Management 1.7 Elect Director Steven H. Lipstein For For Management 1.8 Elect Director Patrick T. Stokes For For Management 1.9 Elect Director Thomas R. Voss For For Management 1.10 Elect Director Stephen R. Wilson For For Management 1.11 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Energy Efficiency and Against Against Shareholder Renewable Energy Programs AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Hanson For For Management 1.2 Elect Director Thomas R. Ketteler For For Management 1.3 Elect Director Cary D. McMillan For For Management 1.4 Elect Director David M. Sable For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Peter Chernin For For Management 1.5 Elect Director Anne Lauvergeon For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Daniel L. Vasella For For Management 1.12 Elect Director Robert D. Walter For For Management 1.13 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aart J. de Geus For For Management 1b Elect Director Stephen R. Forrest For For Management 1c Elect Director Thomas J. Iannotti For For Management 1d Elect Director Susan M. James For For Management 1e Elect Director Alexander A. Karsner For For Management 1f Elect Director Gerhard H. Parker For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Willem P. Roelandts For For Management 1i Elect Director James E. Rogers For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: NOV 01, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Mollie Hale Carter For For Management 1.4 Elect Director Terrell K. Crews For For Management 1.5 Elect Director Pierre Dufour For For Management 1.6 Elect Director Donald E. Felsinger For For Management 1.7 Elect Director Antonio Maciel For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder AVERY DENNISON CORPORATION Ticker: AVY Security ID: 053611109 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradley A. Alford For For Management 1.2 Elect Director Anthony K. Anderson For For Management 1.3 Elect Director Rolf L. Borjesson For For Management 1.4 Elect Director John T. Cardis For For Management 1.5 Elect Director David E. I. Pyott For For Management 1.6 Elect Director Dean A. Scarborough For For Management 1.7 Elect Director Patrick T. Siewert For For Management 1.8 Elect Director Julia A. Stewart For For Management 1.9 Elect Director Martha N. Sullivan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AXIS CAPITAL HOLDINGS LIMITED Ticker: AXS Security ID: G0692U109 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Geoffrey Bell as Director For For Management 1.2 Elect Albert A. Benchimol as Director For For Management 1.3 Elect Christopher V. Greetham as For For Management Director 1.4 Elect Maurice A. Keane as Director For For Management 1.5 Elect Henry B. Smith as Director For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche Ltd as For For Management Auditors BANK OF MONTREAL Ticker: BMO Security ID: 063671101 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Astley For For Management 1.2 Elect Director Janice M. Babiak For For Management 1.3 Elect Director Sophie Brochu For For Management 1.4 Elect Director George A. Cope For For Management 1.5 Elect Director William A. Downe For For Management 1.6 Elect Director Christine A. Edwards For For Management 1.7 Elect Director Ronald H. Farmer For For Management 1.8 Elect Director Eric R. La Fleche For For Management 1.9 Elect Director Bruce H. Mitchell For For Management 1.10 Elect Director Philip S. Orsino For For Management 1.11 Elect Director Martha C. Piper For For Management 1.12 Elect Director J. Robert S. Prichard For For Management 1.13 Elect Director Don M. Wilson III For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Executive For For Management Compensation Approach 4 SP 1: Increase Disclosure of Pension Against Against Shareholder Plans 5 SP 2: Adopt Policy for Equitable Against Against Shareholder Treatment under the Pension Plans 6 SP 3: Adopt Policy on Gender Equality Against Against Shareholder in Executive Positions 7 SP 4: Adopt an Internal Pay Ratio Against Against Shareholder 8 SP 5: Publish Summary of Annual Against Against Shareholder Meetings and Questions Raised at Meetings BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas F. Chen For For Management 1b Elect Director Blake E. Devitt For For Management 1c Elect Director John D. Forsyth For For Management 1d Elect Director Gail D. Fosler For For Management 1e Elect Director Carole J. Shapazian For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Provide Right to Call Special Meeting For For Management BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 23, 2013 Meeting Type: Special Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation of For For Management BB&T to Change the Payment Dates of its Preferred Stock Dividends to Conform with the Payment Date of its Common Stock Dividends and Conform Preferred Stock Record Dates 2 Adjourn Meeting For Against Management BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Allison, IV For For Management 1.2 Elect Director Jennifer S. Banner For For Management 1.3 Elect Director K. David Boyer, Jr. For For Management 1.4 Elect Director Anna R. Cablik For For Management 1.5 Elect Director Ronald E. Deal For For Management 1.6 Elect Director James A. Faulkner For For Management 1.7 Elect Director I. Patricia Henry For For Management 1.8 Elect Director John P. Howe, III For For Management 1.9 Elect Director Eric C. Kendrick For For Management 1.10 Elect Director Kelly S. King For For Management 1.11 Elect Director Louis B. Lynn For For Management 1.12 Elect Director Edward C. Milligan For Withhold Management 1.13 Elect Director Charles A. Patton For For Management 1.14 Elect Director Nido R. Qubein For For Management 1.15 Elect Director Tollie W. Rich, Jr. For For Management 1.16 Elect Director Thomas E. Skains For For Management 1.17 Elect Director Thomas N. Thompson For For Management 1.18 Elect Director Edwin H. Welch For For Management 1.19 Elect Director Stephen T. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures 5 Require a Majority Vote for the Against For Shareholder Election of Directors BCE INC. Ticker: BCE Security ID: 05534B760 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry K. Allen For For Management 1.2 Elect Director Andre Berard For For Management 1.3 Elect Director Ronald A. Brenneman For For Management 1.4 Elect Director Sophie Brochu For For Management 1.5 Elect Director Robert E. Brown For For Management 1.6 Elect Director George A. Cope For For Management 1.7 Elect Director David F. Denison For For Management 1.8 Elect Director Anthony S. Fell For For Management 1.9 Elect Director Edward C. Lumley For For Management 1.10 Elect Director Thomas C. O'Neill For For Management 1.11 Elect Director James Prentice For For Management 1.12 Elect Director Robert C. Simmonds For For Management 1.13 Elect Director Carole Taylor For For Management 1.14 Elect Director Paul R. Weiss For For Management 2 Ratify Deloitte LLP as Auditors For For Management 3 Advisory Vote on Executive For For Management Compensation Approach 4.1 SP 1: Adopt a Policy Stipulating an Against Against Shareholder Internal Pay Ratio 4.2 SP 2: Critical Mass of Qualified Women Against Against Shareholder on Board of Directors 4.3 SP 3: Company Response to Advisory Say Against Against Shareholder on Pay Result 4.4 SP 4: Establish a Separate Risk Against Against Shareholder Management Committee 4.5 SP 5: Diversity Policy and Endorsement Against Against Shareholder of UN?s Women?s Empowerment Principles BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 29, 2013 Meeting Type: Annual Record Date: DEC 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Henry P. Becton, Jr. For For Management 1.3 Elect Director Catherine M. Burzik For For Management 1.4 Elect Director Edward F. DeGraan For For Management 1.5 Elect Director Vincent A. Forlenza For For Management 1.6 Elect Director Claire M. Fraser For For Management 1.7 Elect Director Christopher Jones For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Adel A.F. Mahmoud For For Management 1.10 Elect Director Gary A. Mecklenburg For For Management 1.11 Elect Director James F. Orr For For Management 1.12 Elect Director Willard J. Overlock, Jr. For For Management 1.13 Elect Director Rebecca W. Rimel For For Management 1.14 Elect Director Bertram L. Scott For For Management 1.15 Elect Director Alfred Sommer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Rescind Fair Price Provision For For Management 5 Amend Omnibus Stock Plan For Against Management BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 04, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Donald R. Keough For For Management 1.10 Elect Director Thomas S. Murphy For For Management 1.11 Elect Director Ronald L. Olson For For Management 1.12 Elect Director Walter Scott, Jr. For For Management 1.13 Elect Director Meryl B. Witmer For For Management 2 Adopt Quantitative Goals for GHG and Against Against Shareholder Other Air Emissions BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradbury H. Anderson For For Management 1b Elect Director Sanjay Khosla For For Management 1c Elect Director Allen U. Lenzmeier For Against Management 1d Elect Director Hatim A. Tyabji For For Management 1e Elect Director Russell P. Fradin For For Management 1f Elect Director Hubert Joly For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For For Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B.D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2a Elect Director Robert C. Arzbaecher For For Management 2b Elect Director Stephen J. Hagge For For Management 2c Elect Director Edward A. Schmitt For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity 7 Report on Political Contributions Against Against Shareholder 8 Report on Sustainability Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 07, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Irving W. Bailey, II For For Management 2 Elect Director David J. Barram For For Management 3 Elect Director Stephen L. Baum For For Management 4 Elect Director Erik Brynjolfsson For For Management 5 Elect Director Rodney F. Chase For For Management 6 Elect Director Judith R. Haberkorn For For Management 7 Elect Director J. Michael Lawrie For For Management 8 Elect Director Chong Sup Park For For Management 9 Elect Director Lawrence A. Zimmerman For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 21, 2012 Meeting Type: Annual Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.G. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Ratification Of The Appointment Of For For Management Independent Auditor 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director James E. Copeland, Jr. For For Management 1d Elect Director Jody L. Freeman For For Management 1e Elect Director Gay Huey Evans For For Management 1f Elect Director Ryan M. Lance For For Management 1g Elect Director Mohd H. Marican For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin Burke For For Management 1.2 Elect Director Vincent A. Calarco For For Management 1.3 Elect Director George Campbell, Jr. For For Management 1.4 Elect Director Gordon J. Davis For For Management 1.5 Elect Director Michael J. Del Giudice For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director John F. Hennessy, III For For Management 1.8 Elect Director John F. Killian For For Management 1.9 Elect Director Eugene R. McGrath For For Management 1.10 Elect Director Sally H. Pinero For For Management 1.11 Elect Director Michael W. Ranger For For Management 1.12 Elect Director L. Frederick Sutherland For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Cease CEO Compensation Benchmarking Against Against Shareholder Policy CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry A. Fromberg For For Management 1.2 Elect Director Jeananne K. Hauswald For For Management 1.3 Elect Director Paul L. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 7 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: MAY 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Breyer For For Management 2 Elect Director Donald J. Carty For For Management 3 Elect Director Janet F. Clark For For Management 4 Elect Director Laura Conigliaro For For Management 5 Elect Director Michael S. Dell For For Management 6 Elect Director Kenneth M. Duberstein For For Management 7 Elect Director William H. Gray, III For For Management 8 Elect Director Gerard J. Kleisterlee For For Management 9 Elect Director Klaus S. Luft For For Management 10 Elect Director Alex J. Mandl For For Management 11 Elect Director Shantanu Narayen For For Management 12 Elect Director H. Ross Perot, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lamberto Andreotti For For Management 1b Elect Director Richard H. Brown For For Management 1c Elect Director Robert A. Brown For For Management 1d Elect Director Bertrand P. Collomb For For Management 1e Elect Director Curtis J. Crawford For For Management 1f Elect Director Alexander M. Cutler For For Management 1g Elect Director Eleuthere I. Du Pont For For Management 1h Elect Director Marillyn A. Hewson For For Management 1i Elect Director Lois D. Juliber For For Management 1j Elect Director Ellen J. Kullman For For Management 1k Elect Director Lee M. Thomas For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Genetically Engineered Seed Against Against Shareholder 7 Report on Pay Disparity Against Against Shareholder ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management ENERGY XXI (BERMUDA) LIMITED Ticker: 5E3B Security ID: G10082140 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Paul Davison as Director For For Management 1.2 Elect Hill Feinberg as Director For For Management 2 Approve UHY LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration ENSCO PLC Ticker: ESV Security ID: G3157S106 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Francis S. Kalman as Director For For Management 2 Re-elect Roxanne J. Decyk as Director For For Management 3 Re-elect Mary Francis CBE as Director For For Management 4 Reappoint KPMG LLP as Auditors of the For For Management Company 5 Reappoint KPMG Audit Plc as Auditors For For Management of the Company 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote to Approve Directors' For For Management Remuneration Report 9 Accept Auditors' and Directors' For For Management Reports and Statutory Reports 10 Amend Articles of Association For For Management Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares 11 Authorize Share Repurchase Program For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 24, 2012 Meeting Type: Annual Record Date: JUL 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director John A. Edwardson For For Management 1.3 Elect Director Shirley Ann Jackson For For Management 1.4 Elect Director Steven R. Loranger For For Management 1.5 Elect Director Gary W. Loveman For For Management 1.6 Elect Director R. Brad Martin For For Management 1.7 Elect Director Joshua Cooper Ramo For For Management 1.8 Elect Director Susan C. Schwab For For Management 1.9 Elect Director Frederick W. Smith For For Management 1.10 Elect Director Joshua I. Smith For For Management 1.11 Elect Director David P. Steiner For For Management 1.12 Elect Director Paul S. Walsh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ken C. Hicks For For Management 1.2 Elect Director Guillermo G. Marmol For For Management 1.3 Elect Director Dona D. Young For For Management 1.4 Elect Director Maxine Clark For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: MAY 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director JeromeL. Davis For For Management 1.2 Elect Director R. Richard Fontaine For For Management 1.3 Elect Director Steven R. Koonin For For Management 1.4 Elect Director Stephanie M. Shern For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Omnibus Stock Plan For Against Management GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Dividends For For Management 4 Approve Discharge of Board and Senior For For Management Management 5.1 Elect Director Joseph J. Hartnett For For Management 5.2 Elect Director Thomas P. Poberezny For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Ernst and Young LLP as Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Transact Other Business (Voting) For Against Management GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary T. Barra For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director James S. Crown For For Management 1.4 Elect Director William P. Fricks For For Management 1.5 Elect Director Paul G. Kaminski For For Management 1.6 Elect Director John M. Keane For For Management 1.7 Elect Director Lester L. Lyles For For Management 1.8 Elect Director Phebe N. Novakovic For For Management 1.9 Elect Director William A. Osborn For For Management 1.10 Elect Director Robert Walmsley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Review and Assess Human Rights Policy Against For Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Ralph S. Larsen For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director James J. Mulva For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Cessation of All Stock Options and Against Against Shareholder Bonuses 21 Establish Term Limits for Directors Against Against Shareholder 22 Require Independent Board Chairman Against Against Shareholder 23 Provide Right to Act by Written Consent Against Against Shareholder 24 Stock Retention/Holding Period Against Against Shareholder 25 Require More Director Nominations Than Against Against Shareholder Open Seats GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder H&R BLOCK, INC. Ticker: HRB Security ID: 093671105 Meeting Date: SEP 13, 2012 Meeting Type: Annual Record Date: JUL 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul J. Brown For For Management 2 Elect Director William C. Cobb For For Management 3 Elect Director Marvin R. Ellison For For Management 4 Elect Director Robert A. Gerard For For Management 5 Elect Director David Baker Lewis For For Management 6 Elect Director Victoria J. Reich For For Management 7 Elect Director Bruce C. Rohde For For Management 8 Elect Director Tom D. Seip For For Management 9 Elect Director Christianna Wood For For Management 10 Elect Director James F. Wright For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Approve Omnibus Stock Plan For Against Management 14 Amend Qualified Employee Stock For For Management Purchase Plan 15 Proxy Access Against Against Shareholder HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Frank J. Biondi, Jr. For For Management 1.4 Elect Director Kenneth A. Bronfin For For Management 1.5 Elect Director John M. Connors, Jr. For For Management 1.6 Elect Director Michael W. O. Garrett For For Management 1.7 Elect Director Lisa Gersh For For Management 1.8 Elect Director Brian D. Goldner For For Management 1.9 Elect Director Jack M. Greenberg For For Management 1.10 Elect Director Alan G. Hassenfeld For For Management 1.11 Elect Director Tracy A. Leinbach For For Management 1.12 Elect Director Edward M. Philip For For Management 1.13 Elect Director Alfred J. Verrecchia For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Require Suppliers to Publish Against Against Shareholder Sustainability Report HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Shumeet Banerji For For Management 1.3 Elect Director Rajiv L. Gupta For For Management 1.4 Elect Director John H. Hammergren For For Management 1.5 Elect Director Raymond J. Lane For For Management 1.6 Elect Director Ann M. Livermore For For Management 1.7 Elect Director Gary M. Reiner For For Management 1.8 Elect Director Patricia F. Russo For For Management 1.9 Elect Director G. Kennedy Thompson For For Management 1.10 Elect Director Margaret C. Whitman For For Management 1.11 Elect Director Ralph V. Whitworth For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Establish Environmental/Social Issue Against Against Shareholder Board Committee 7 Amend Human Rights Policies Against Against Shareholder 8 Stock Retention/Holding Period Against Against Shareholder INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director James D. Plummer For For Management 1g Elect Director David S. Pottruck For For Management 1h Elect Director Frank D. Yeary For For Management 1i Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Stock Retention/Holding Period Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For Against Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder KLA-TENCOR CORPORATION Ticker: KLAC Security ID: 482480100 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert P. Akins For Withhold Management 1.2 Elect Director Robert T. Bond For For Management 1.3 Elect Director Kiran M. Patel For For Management 1.4 Elect Director David C. Wang For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Claude R. Canizares For For Management 1.2 Elect Director Thomas A. Corcoran For For Management 1.3 Elect Director Lloyd W. Newton For For Management 1.4 Elect Director Vincent Pagano, Jr. For For Management 1.5 Elect Director Alan H. Washkowitz For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Act by Written Consent For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEGGETT & PLATT, INCORPORATED Ticker: LEG Security ID: 524660107 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert E. Brunner For For Management 1b Elect Director Ralph W. Clark For For Management 1c Elect Director Robert G. Culp, III For For Management 1d Elect Director R. Ted Enloe, III For For Management 1e Elect Director Richard T. Fisher For For Management 1f Elect Director Matthew C. Flanigan For For Management 1g Elect Director Karl G. Glassman For For Management 1h Elect Director David S. Haffner For For Management 1i Elect Director Joseph W. McClanathan For For Management 1j Elect Director Judy C. Odom For For Management 1k Elect Director Phoebe A. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathi P. Seifert For For Management 1b Elect Director Jean-Paul L. Montupet For For Management 1c Elect Director Paul A. Rooke For For Management 1d Elect Director W. Roy Dunbar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Approve Omnibus Stock Plan For Against Management LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director Rosalind G. Brewer For For Management 1.3 Elect Director David B. Burritt For For Management 1.4 Elect Director James O. Ellis, Jr. For For Management 1.5 Elect Director Thomas J. Falk For For Management 1.6 Elect Director Marillyn A. Hewson For For Management 1.7 Elect Director Gwendolyn S. King For For Management 1.8 Elect Director James M. Loy For For Management 1.9 Elect Director Douglas H. McCorkindale For For Management 1.10 Elect Director Joseph W. Ralston For For Management 1.11 Elect Director Anne Stevens For For Management 1.12 Elect Director Robert J. Stevens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Andrew H. Card, Jr. For For Management 2.2 Elect Director Virgis W. Colbert For For Management 2.3 Elect Director Richard W. Roedel For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evan Bayh For For Management 1.2 Elect Director William L. Davis For For Management 1.3 Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Zachary W. Carter For For Management 1b Elect Director Oscar Fanjul For For Management 1c Elect Director Daniel S. Glaser For For Management 1d Elect Director H. Edward Hanway For For Management 1e Elect Director Lord Lang For For Management 1f Elect Director Elaine La Roche For For Management 1g Elect Director Steven A. Mills For For Management 1h Elect Director Bruce P. Nolop For For Management 1i Elect Director Marc D. Oken For For Management 1j Elect Director Morton O. Schapiro For For Management 1k Elect Director Adele Simmons For For Management 1l Elect Director Lloyd M. Yates For For Management 1m Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MARVELL TECHNOLOGY GROUP LTD. Ticker: MRVL Security ID: G5876H105 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sehat Sutardja For For Management 1b Elect Director Juergen Gromer For For Management 1c Elect Director John G. Kassakian For For Management 1d Elect Director Arturo Krueger For For Management 1e Elect Director Randhir Thakur For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration MATTEL, INC. Ticker: MAT Security ID: 577081102 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Dolan For For Management 1b Elect Director Trevor A. Edwards For For Management 1c Elect Director Frances D. Fergusson For For Management 1d Elect Director Dominic Ng For For Management 1e Elect Director Vasant M. Prabhu For For Management 1f Elect Director Andrea L. Rich For For Management 1g Elect Director Dean A. Scarborough For For Management 1h Elect Director Christopher A. Sinclair For For Management 1i Elect Director Bryan G. Stockton For For Management 1j Elect Director Dirk Van de Put For For Management 1k Elect DirectorKathy White Loyd For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby, III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder 13 Require Independent Board Chairman Against Against Shareholder 14 Stock Retention Against Against Shareholder 15 Pro-rata Vesting of Equity Awards Against For Shareholder MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 23, 2012 Meeting Type: Annual Record Date: JUN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director Omar Ishrak For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director Michael O. Leavitt For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Adopt Proxy Access Right Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Report on Charitable and Political Against Against Shareholder Contributions 7 Report on Lobbying Activities Against Against Shareholder METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MOLEX INCORPORATED Ticker: MOLX Security ID: 608554101 Meeting Date: OCT 26, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michelle L. Collins For For Management 1.2 Elect Director Fred L. Krehbiel For For Management 1.3 Elect Director David L. Landsittel For For Management 1.4 Elect Director Joe W. Laymon For For Management 1.5 Elect Director James S. Metcalf For For Management 2 Ratify Auditors For For Management MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products NEW YORK COMMUNITY BANCORP, INC. Ticker: NYCB Security ID: 649445103 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Levine For Against Management 1b Elect Director John M. Tsimbinos For For Management 1c Elect Director Ronald A. Rosenfeld For For Management 1d Elect Director Lawrence J. Savarese For For Management 2 Ratify Auditors For For Management NEWELL RUBBERMAID INC. Ticker: NWL Security ID: 651229106 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott S. Cowen For For Management 1b Elect Director Cynthia A. Montgomery For For Management 1c Elect Director Jose Ignacio For For Management Perez-lizaur 1d Elect Director Michael B. Polk For For Management 1e Elect Director Michael A. Todman For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Hasan Jameel For For Management 1.3 Elect Director Mark W. Kowlzan For For Management 1.4 Elect Director Robert C. Lyons For For Management 1.5 Elect Director Samuel M. Mencoff For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director Thomas S. Souleles For For Management 1.8 Elect Director Paul T. Stecko For For Management 1.9 Elect Director James D. Woodrum For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Klaus-Peter Muller For For Management 1.6 Elect Director Candy M. Obourn For For Management 1.7 Elect Director Joseph M. Scaminace For For Management 1.8 Elect Director Wolfgang R. Schmitt For For Management 1.9 Elect Director Ake Svensson For For Management 1.10 Elect Director James L. Wainscott For For Management 1.11 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Require Independent Board Chairman Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PINNACLE WEST CAPITAL CORPORATION Ticker: PNW Security ID: 723484101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward N. Basha, Jr. For For Management 1.2 Elect Director Donald E. Brandt For For Management 1.3 Elect Director Susan Clark-Johnson For For Management 1.4 Elect Director Denis A. Cortese For For Management 1.5 Elect Director Michael L. Gallagher For For Management 1.6 Elect Director Roy A. Herberger, Jr. For For Management 1.7 Elect Director Dale E. Klein For For Management 1.8 Elect Director Humberto S. Lopez For For Management 1.9 Elect Director Kathryn L. Munro For For Management 1.10 Elect Director Bruce J. Nordstrom For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PITNEY BOWES INC. Ticker: PBI Security ID: 724479100 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Anne M. Busquet For For Management 1c Elect Director Roger Fradin For For Management 1d Elect Director Anne Sutherland Fuchs For For Management 1e Elect Director S. Douglas Hutcheson For For Management 1f Elect Director Marc B. Lautenbach For For Management 1g Elect Director Eduardo R. Menasce For For Management 1h Elect Director Michael I. Roth For For Management 1i Elect Director David L. Shedlarz For For Management 1j Elect Director David B. Snow, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director Jack E. Davis For For Management 1.4 Elect Director David A. Dietzler For For Management 1.5 Elect Director Kirby A. Dyess For For Management 1.6 Elect Director Mark B. Ganz For For Management 1.7 Elect Director Corbin A. McNeill, Jr. For For Management 1.8 Elect Director Neil J. Nelson For For Management 1.9 Elect Director M. Lee Pelton For For Management 1.10 Elect Director James J. Piro For For Management 1.11 Elect Director Robert T. F. Reid For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Berges For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Victoria F. Haynes For For Management 1.4 Elect Director Martin H. Richenhagen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Baltimore, Jr. For For Management 1.2 Elect Director Gordon M. Bethune For For Management 1.3 Elect Director Gaston Caperton For For Management 1.4 Elect Director Gilbert F. Casellas For For Management 1.5 Elect Director James G. Cullen For For Management 1.6 Elect Director William H. Gray, III For For Management 1.7 Elect Director Mark B. Grier For For Management 1.8 Elect Director Constance J. Horner For For Management 1.9 Elect Director Martina Hund-Mejean For For Management 1.10 Elect Director Karl J. Krapek For For Management 1.11 Elect Director Christine A. Poon For For Management 1.12 Elect Director John R. Strangfeld For For Management 1.13 Elect Director James A. Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against Against Shareholder PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Ticker: PEG Security ID: 744573106 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert R. Gamper, Jr. For For Management 1.2 Elect Director William V. Hickey For For Management 1.3 Elect Director Ralph Izzo For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Thomas A. Renyi For For Management 1.7 Elect Director Hak Cheol Shin For For Management 1.8 Elect Director Richard J. Swift For For Management 1.9 Elect Director Susan Tomasky For For Management 1.10 Elect Director Alfred W. Zollar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Cartwright For For Management 1b Elect Director Vernon E. Clark For For Management 1c Elect Director Stephen J. Hadley For For Management 1d Elect Director Michael C. Ruettgers For For Management 1e Elect Director Ronald L. Skates For For Management 1f Elect Director William R. Spivey For For Management 1g Elect Director Linda G. Stuntz For For Management 1h Elect Director William H. Swanson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Submit SERP to Shareholder Vote Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder REGAL ENTERTAINMENT GROUP Ticker: RGC Security ID: 758766109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas D. Bell, Jr. For For Management 1.2 Elect Director David H. Keyte For For Management 1.3 Elect Director Amy E. Miles For For Management 1.4 Elect Director Lee M. Thomas For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Bundled Compensation Plans For For Management 4 Ratify Auditors For For Management REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Bartlett For For Management 1.2 Elect Director Alan C. Henderson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Ratify Auditors For For Management REYNOLDS AMERICAN INC. Ticker: RAI Security ID: 761713106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel M. Delen For For Management 1b Elect Director Martin D. Feinstein For Against Management 1c Elect Director Lionel L. Nowell, III For For Management 1d Elect Director Neil R. Withington For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder SAIC, INC. Ticker: SAI Security ID: 78390X101 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director France A. Cordova For For Management 1b Elect Director Jere A. Drummond For For Management 1c Elect Director Thomas F. Frist, III For For Management 1d Elect Director John J. Hamre For For Management 1e Elect Director Miriam E. John For For Management 1f Elect Director Anita K. Jones For For Management 1g Elect Director John P. Jumper For For Management 1h Elect Director Harry M.J. Kraemer, Jr. For For Management 1i Elect Director Lawrence C. Nussdorf For For Management 1j Elect Director Edward J. Sanderson, Jr. For For Management 2 Approve Reverse Stock Split For For Management 3 Change Company Name For For Management 4 Establish Range For Board Size For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Ratify Auditors For For Management SEAGATE TECHNOLOGY PLC Ticker: STX Security ID: G7945M107 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen J. Luczo For For Management 1b Elect Director Frank J. Biondi, Jr. For For Management 1c Elect Director Michael R. Cannon For For Management 1d Elect Director Mei-Wei Cheng For For Management 1e Elect Director William T. Coleman For For Management 1f Elect Director Jay L. Geldmacher For For Management 1g Elect Director Seh-Woong Jeong For For Management 1h Elect Director Lydia M. Marshall For For Management 1i Elect Director Kristen M. Onken For For Management 1j Elect Director Chong Sup Park For For Management 1k Elect Director Gregorio Reyes For For Management 1l Elect Director Edward J. Zander For For Management 2 Amend Employee Stock Purchase Plan For For Management 3 Determine Price Range for Reissuance For For Management of Treasury Shares 4 Authorize the Holding of the 2or For Management at a Location Outside Ireland 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management SMITHFIELD FOODS, INC. Ticker: SFD Security ID: 832248108 Meeting Date: SEP 19, 2012 Meeting Type: Annual Record Date: JUL 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph W. Luter, III For For Management 1.2 Elect Director C. Larry Pope For For Management 1.3 Elect Director Wendell H. Murphy, Sr. For For Management 1.4 Elect Director Paul S. Trible, Jr. For For Management 2a Declassify the Board of Directors For For Management 2b Reduce Supermajority Vote Requirement For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stuart M. Essig For For Management 1b Elect Director Barbara B. Hill For For Management 1c Elect Director Michael A. Rocca For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management STAPLES, INC. Ticker: SPLS Security ID: 855030102 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Basil L. Anderson For For Management 1b Elect Director Arthur M. Blank For For Management 1c Elect Director Drew G. Faust For For Management 1d Elect Director Justin King For For Management 1e Elect Director Carol Meyrowitz For For Management 1f Elect Director Rowland T. Moriarty For For Management 1g Elect Director Robert C. Nakasone For For Management 1h Elect Director Ronald L. Sargent For For Management 1i Elect Director Elizabeth A. Smith For For Management 1j Elect Director Robert E. Sulentic For For Management 1k Elect Director Raul Vazquez For For Management 1l Elect Director Vijay Vishwanath For For Management 1m Elect Director Paul F. Walsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Proxy Access Against For Shareholder 5 Require Independent Board Chairman Against Against Shareholder SUN LIFE FINANCIAL INC. Ticker: SLF Security ID: 866796105 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Anderson For For Management 1.2 Elect Director Richard H. Booth For For Management 1.3 Elect Director John H. Clappison For For Management 1.4 Elect Director Dean A. Connor For For Management 1.5 Elect Director David A. Ganong For For Management 1.6 Elect Director Martin J. G. Glynn For For Management 1.7 Elect Director Krystyna T. Hoeg For For Management 1.8 Elect Director Idalene F. Kesner For For Management 1.9 Elect Director Real Raymond For For Management 1.10 Elect Director Hugh D. Segal For For Management 1.11 Elect Director Barbara G. Stymiest For For Management 1.12 Elect Director James H. Sutcliffe For For Management 2 Ratify Deloitte LLP as Auditors For For Management 3 Advisory Vote on Executive For For Management Compensation Approach SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUL 17, 2012 Meeting Type: Annual Record Date: MAY 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald R. Chappel For For Management 2 Elect Director Irwin S. Cohen For For Management 3 Elect Director Ronald E. Daly For For Management 4 Elect Director Susan E. Engel For For Management 5 Elect Director Philip L. Francis For For Management 6 Elect Director Edwin C. Gage For For Management 7 Elect Director Craig R. Herkert For For Management 8 Elect Director Steven S. Rogers For For Management 9 Elect Director Matthew E. Rubel For For Management 10 Elect Director Wayne C. Sales For For Management 11 Elect Director Kathi P. Seifert For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Amend Deferred Compensation Plan For For Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Adjust Par Value of Common Stock For For Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen M. Bennett For For Management 1b Elect Director Michael A. Brown For For Management 1c Elect Director Frank E. Dangeard For For Management 1d Elect Director Stephen E. Gillett For For Management 1e Elect Director Geraldine B. Laybourne For For Management 1f Elect Director David L. Mahoney For For Management 1g Elect Director Robert S. Miller For For Management 1h Elect Director Daniel H. Schulman For For Management 1i Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: JUL 25, 2012 Meeting Type: Special Record Date: JUL 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reallocation of Legal Reserves For For Management to Free Reserves 2 Adjourn Meeting For Against Management TECO ENERGY, INC. Ticker: TE Security ID: 872375100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Ramil For For Management 1.2 Elect Director Tom L. Rankin For For Management 1.3 Elect Director William D. Rockford For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, JR. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Carrie S. Cox For For Management 1e Elect Director Pamela H. Patsley For For Management 1f Elect Director Robert E. Sanchez For For Management 1g Elect Director Wayne R. Sanders For For Management 1h Elect Director Ruth J. Simmons For For Management 1i Elect Director Richard K. Templeton For For Management 1j Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director Kermit R. Crawford For For Management 1d Elect Director Jack M. Greenberg For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Ronald T. LeMay For For Management 1g Elect Director Andrea Redmond For For Management 1h Elect Director H. John Riley, Jr. For For Management 1i Elect Director John W. Rowe For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Mary Alice Taylor For For Management 1l Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Arnold A. Allemang For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Jacqueline K. Barton For For Management 1d Elect Director James A. Bell For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Andrew N. Liveris For For Management 1g Elect Director Paul Polman For For Management 1h Elect Director Dennis H. Reilley For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Ruth G. Shaw For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention Against Against Shareholder THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director William W. George For For Management 6 Elect Director James A. Johnson For For Management 7 Elect Director Lakshmi N. Mittal For For Management 8 Elect Director Adebayo O. Ogunlesi For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Debora L. Spar For For Management 11 Elect Director Mark E. Tucker For For Management 12 Elect Director David A. Viniar For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Ratify Auditors For For Management 16 Establish Board Committee on Human Against Against Shareholder Rights 17 Report on Lobbying Payments and Policy Against Against Shareholder 18 Adopt Proxy Access Right Against Against Shareholder 19 Employ Investment Bank to Explore Against Against Shareholder Alternatives to Maximize Shareholder Value THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 09, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angela F. Braly For For Management 1.2 Elect Director Kenneth I. Chenault For For Management 1.3 Elect Director Scott D. Cook For For Management 1.4 Elect Director Susan Desmond-Hellmann For For Management 1.5 Elect Director Robert A. McDonald For For Management 1.6 Elect Director W. James McNerney, Jr. For For Management 1.7 Elect Director Johnathan A. Rodgers For For Management 1.8 Elect Director Margaret C. Whitman For For Management 1.9 Elect Director Mary Agnes Wilderotter For For Management 1.10 Elect Director Patricia A. Woertz For For Management 1.11 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Reduce Supermajority Vote Requirement Against For Shareholder THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director C. Martin Harris For For Management 1b Elect Director Judy C. Lewent For For Management 1c Elect Director Jim P. Manzi For For Management 1d Elect Director Lars R. Sorensen For For Management 1e Elect Director Elaine S. Ullian For For Management 1f Elect Director Marc N. Casper For For Management 1g Elect Director Nelson J. Chai For For Management 1h Elect Director Tyler Jacks For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management THOMSON REUTERS CORPORATION Ticker: TRI Security ID: 884903105 Meeting Date: MAY 08, 2013 Meeting Type: Annual/Special Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Thomson For For Management 1.2 Elect Director James C. Smith For For Management 1.3 Elect Director Manvinder S. Banga For For Management 1.4 Elect Director David W. Binet For Withhold Management 1.5 Elect Director Mary Cirillo For For Management 1.6 Elect Director Steven A. Denning For For Management 1.7 Elect Director Lawton W. Fitt For For Management 1.8 Elect Director Sir Deryck Maughan For For Management 1.9 Elect Director Ken Olisa For For Management 1.10 Elect Director Vance K. Opperman For For Management 1.11 Elect Director John M. Thompson For For Management 1.12 Elect Director Peter J. Thomson For For Management 1.13 Elect Director Wulf von Schimmelmann For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend U.S. Employee Stock Purchase Plan For For Management 4 Advisory Vote on Executive For Against Management Compensation Approach TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carole Black For For Management 1b Elect Director Glenn A. Britt For For Management 1c Elect Director Thomas H. Castro For For Management 1d Elect Director David C. Chang For For Management 1e Elect Director James E. Copeland, Jr. For For Management 1f Elect Director Peter R. Haje For For Management 1g Elect Director Donna A. James For For Management 1h Elect Director Don Logan For For Management 1i Elect Director N.J. Nicholas, Jr. For For Management 1j Elect Director Wayne H. Pace For For Management 1k Elect Director Edward D. Shirley For For Management 1l Elect Director John E. Sununu For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Plan Against Against Shareholder TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: SEP 14, 2012 Meeting Type: Special Record Date: JUL 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Special Dividends For For Management 2 Approve Special Dividends For For Management 3.1 Elect George R. Oliver as Director For For Management 3.2 Elect Frank M. Drendel as Director For For Management 4 Approve Dividends For For Management 5 Approve Omnibus Stock Plan For Against Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Edson Bueno For For Management 1c Elect Director Richard T. Burke For For Management 1d Elect Director Robert J. Darretta For For Management 1e Elect Director Stephen J. Hemsley For For Management 1f Elect Director Michele J. Hooper For For Management 1g Elect Director Rodger A. Lawson For For Management 1h Elect Director Douglas W. Leatherdale For For Management 1i Elect Director Glenn M. Renwick For For Management 1j Elect Director Kenneth I. Shine For For Management 1k Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jerry D. Choate For For Management 1b Elect Director Ruben M. Escobedo For For Management 1c Elect Director William R. Klesse For For Management 1d Elect Director Deborah P. Majoras For For Management 1e Elect Director Bob Marbut For For Management 1f Elect Director Donald L. Nickles For For Management 1g Elect Director Philip J. Pfeiffer For For Management 1h Elect Director Robert A. Profusek For For Management 1i Elect Director Susan Kaufman Purcell For For Management 1j Elect Director Stephen M. Waters For For Management 1k Elect Director Randall J. Weisenburger For For Management 1l Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder WADDELL & REED FINANCIAL, INC. Ticker: WDR Security ID: 930059100 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry J. Herrmann For For Management 1.2 Elect Director James M. Raines For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sheila P. Burke For For Management 1b Elect Director George A. Schaefer, Jr. For For Management 1c Elect Director Joseph R. Swedish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For Against Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen A. Cote For For Management 1b Elect Director John F. Coyne For For Management 1c Elect Director Henry T. DeNero For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Michael D. Lambert For For Management 1f Elect Director Len J. Lauer For For Management 1g Elect Director Matthew E. Massengill For For Management 1h Elect Director Roger H. Moore For For Management 1i Elect Director Kensuke Oka For For Management 1j Elect Director Thomas E. Pardun For For Management 1k Elect Director Arif Shakeel For For Management 1l Elect Director Masahiro Yamamura For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management VP International ADECCO SA Ticker: ADEN Security ID: H00392318 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For Against Management 2.1 Approve Allocation of Income For For Management 2.2 Approve Dividends of CHF 1.80 per For For Management Share from Free Reserves 3 Approve Discharge of Board and Senior For For Management Management 4.1 Reelect Rolf Doerig as Director For For Management 4.2 Reelect Dominique-Jean Chartier as For For Management Director 4.3 Reelect Alexander Gut as Director For For Management 4.4 Reelect Andreas Jacobs as Director For Against Management 4.5 Reelect Didier Lamouche as Director For For Management 4.6 Reelect Thomas O'Neill as Director For For Management 4.7 Reelect David Prince as Director For For Management 4.8 Reelect Wanda Rapaczynski as Director For For Management 5 Ratify Ernst & Young SA as Auditors For For Management ADIDAS AG Ticker: ADS Security ID: D0066B185 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012 (Non-Voting) 2 Approve Allocation of Income and For Did Not Vote Management Dividends of EUR 1.35 per Share 3 Approve Discharge of Management Board For Did Not Vote Management for Fiscal 2012 4 Approve Discharge of Supervisory Board For Did Not Vote Management for Fiscal 2012 5 Approve Amendments of Affiliation For Did Not Vote Management Agreements with Subsidiaries 6 Approve Creation of EUR 50 Million For Did Not Vote Management Pool of Capital with Preemptive Rights 7 Approve Creation of EUR 25 Million For Did Not Vote Management Pool of Capital without Preemptive Rights 8 Approve Creation of EUR 20 Million For Did Not Vote Management Pool of Capital with Partial Exclusion of Preemptive Rights 9 Ratify KPMG AG as Auditors for Fiscal For Did Not Vote Management 2013 AIA GROUP LTD. Ticker: 01299 Security ID: Y002A1105 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3 Elect Barry Chun-Yuen Cheung as For For Management Director 4 Elect George Yong-Boon Yeo as Director For For Management 5 Elect Narongchai Akrasanee as Director For For Management 6 Elect Qin Xiao as Director For Against Management 7 Elect Mark Edward Tucker as Director For Against Management 8 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 9a Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 9b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9c Approve Allotment and Issuance of For For Management Additional Shares Under the Restricted Share Unit Scheme 10 Amend Articles of Association of the For For Management Company AKZO NOBEL NV Ticker: AKZA Security ID: N01803100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3a Adopt Financial Statements For For Management 3b Approve Allocation of Income For For Management 3c Receive Explanation on Company's None None Management Reserves and Dividend Policy 3d Approve Dividends of EUR 1.45 Per Share For For Management 4a Approve Discharge of Management Board For For Management 4b Approve Discharge of Supervisory Board For For Management 5a Amend Executive Incentive Bonus Plan For For Management 5b Approve Continuation of Restricted For For Management Stock Plan with Additional Performance Criterion 6a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 6b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6a 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 8 Other Business (Non-Voting) and Closing None None Management ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: B6399C107 Meeting Date: APR 24, 2013 Meeting Type: Annual/Special Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1a Receive Special Board Report None None Management A1b Receive Special Auditor Report None None Management A1c Eliminate Preemptive Rights Re: For Against Management Issuance of Subscription Rights A1d Approve Non-Employee Director Stock For Against Management Option Plan: Issuance of 185,000 Warrants A1e Renew Authorization to Increase Share For Against Management Capital within the Framework of Authorized Capital: Issuance of Warrants under item A1d A1f Approve Deviation from Belgian Company For Against Management Law Provision Re: Grant of Warrants to Non-Executive Directors A1g Authorize Implementation of Approved For Against Management Resolutions and Filing of Required Documents/Formalities at Trade Registry B1 Receive Directors' Reports (Non-Voting) None None Management B2 Receive Auditors' Reports (Non-Voting) None None Management B3 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) B4 Approve Financial Statements, For For Management Allocation of Income, and Dividends of EUR 1.70 per Share B5 Approve Discharge of Directors For For Management B6 Approve Discharge of Auditors For For Management B7 Reelect Kees Storm as Director For For Management
